Exhibit 10.2

 

 

 

SECOND AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

EXCEL REALTY PARTNERS, L.P.

 

a Delaware limited partnership

 

--------------------------------------------------------------------------------

 

 

dated as of May 19, 2003

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
EXCEL REALTY PARTNERS, L.P.

 

THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF EXCEL
REALTY PARTNERS, L.P., dated as of May 19, 2003, is entered into by and among
New Plan DRP Trust, a Maryland real estate investment trust, as the General
Partner, and the Persons listed in the Partner Register who are the Limited
Partners, together with any other Persons who become Partners in the Partnership
as provided herein.

 

WHEREAS, the parties hereto as of the date hereof are parties to that certain
Amended and Restated Agreement of Limited Partnership of Excel Realty Partners,
L.P., dated as of June 25, 1997, as amended by that certain First Amendment to
the Amended and Restated Agreement of Limited Partnership of Excel Realty
Partners, L.P., dated as of August 20, 1999 (the “Prior Agreement”); and

 

WHEREAS, the parties now wish to amend and restate the Prior Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:


 


ARTICLE 1
DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

 

“Actions” has the meaning set forth in Section 7.7 hereof.

 

“Additional Funds” has the meaning set forth in Section 4.4.A hereof.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 4.2 or Section 4.4.D and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

 

(a)           decrease such deficit by any amounts that such Partner is
obligated to restore pursuant to this Agreement or by operation of law upon
liquidation of such Partner’s Partnership Interest or is deemed to be obligated
to restore pursuant to the

 

--------------------------------------------------------------------------------


 

penultimate sentence of each of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

 

(b)           increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

(a)           New Plan (i) declares or pays a dividend on its outstanding REIT
Shares in REIT Shares or makes a distribution to all holders of its outstanding
REIT Shares in REIT Shares, (ii) splits or subdivides its outstanding REIT
Shares or (iii) effects a reverse stock split or otherwise combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Adjustment
Factor shall be adjusted by multiplying the Adjustment Factor previously in
effect by a fraction, (1) the numerator of which shall be the number of REIT
Shares issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination (assuming for
such purposes that such dividend, distribution, split, subdivision, reverse
split or combination has occurred as of such time) and (2) the denominator of
which shall be the actual number of REIT Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, split, subdivision, reverse split or combination;

 

(b)           in the event that New Plan distributes any rights, options or
warrants to all holders of its REIT Shares to subscribe for or to purchase or to
otherwise acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction, (i) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (ii) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction, (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fractions; and

 

(c)           in the event that New Plan shall, by dividend or otherwise,
distribute to all holders of its REIT Shares evidences of its indebtedness or
assets (including securities, but excluding any dividend or distribution
referred to in subsection (a) above), which

 

2

--------------------------------------------------------------------------------


 

evidences of indebtedness or assets relate to assets not received by New Plan
pursuant to a pro rata distribution by the Partnership, then the Adjustment
Factor shall be adjusted to equal the amount determined by multiplying the
Adjustment Factor in effect immediately prior to the close of business on the
date fixed for determination of shareholders entitled to receive such
distribution by a fraction, (i) the numerator shall be such Value of a REIT
Share on the date fixed for such determination and (ii) the denominator shall be
the Value of a REIT Share on the dated fixed for such determination less the
then fair market value (as reasonably determined by New Plan) of the portion of
the evidences of indebtedness or assets so distributed applicable to one REIT
Share.

 

Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event; provided, however, that any Limited Partner may waive, by
written notice to the General Partner, the effect of any adjustment to the
Adjustment Factor applicable to the Partnership Units held by such Limited
Partner, and, thereafter, such adjustment will not be effective as to such
Partnership Units.

 

“Affiliate” means, with respect to any person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Excel Realty Partners, L.P., as it may be amended, supplemented
or restated from time to time.

 

“Applicable Percentage” has the meaning set forth in Section 8.6.B hereof.

 

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith. Such opinion may be in the form of an
opinion by such independent third party that the value for such property or
asset as set by the General Partner is fair, from a financial point of view, to
the Partnership.

 

“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.

 

“Available Cash” means, with respect to any period for which such calculation is
being made,

 

(a)           the sum, without duplication, of:

 

(1)           the Partnership’s Net Income or Net Loss (as the case may be) for
such period,

 

3

--------------------------------------------------------------------------------


 

(2)           Depreciation and all other noncash charges to the extent deducted
in determining Net Income or Net Loss for such period,

 

(3)           the amount of any reduction in reserves of the Partnership
referred to in clause (b)(6) below (including, without limitation, reductions
resulting because the General Partner determines such amounts are no longer
necessary),

 

(4)           the excess, if any, of the net cash proceeds from the sale,
exchange, disposition, financing or refinancing of Partnership property for such
period over the gain (or loss, as the case may be) recognized from such sale,
exchange, disposition, financing or refinancing during such period (excluding
Terminating Capital Transactions), and

 

(5)           all other cash received (including amounts previously accrued as
Net Income and amounts of deferred income) or any net amounts borrowed by the
Partnership for such period that was not included in determining Net Income or
Net Loss for such period;

 

(b)           less the sum, without duplication, of:

 

(1)           all principal debt payments made during such period by the
Partnership,

 

(2)           capital expenditures made by the Partnership during such period,

 

(3)           investments in any entity (including loans made thereto) to the
extent that such investments are not otherwise described in clause (b)(1) or
clause (b)(2) above,

 

(4)           all other expenditures and payments not deducted in determining
Net Income or Net Loss for such period (including amounts paid in respect of
expenses previously accrued),

 

(5)           any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period, and

 

(6)           the amount of any increase in reserves (including, without
limitation, working capital reserves) established during such period that the
General Partner determines are necessary or appropriate in its sole and absolute
discretion.

 

Notwithstanding the foregoing, Available Cash shall not include (i) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Partnership or (ii) any Capital Contributions,
whenever received.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

4

--------------------------------------------------------------------------------


 

(a)           To each Partner’s Capital Account, there shall be added such
Partner’s Capital Contributions, such Partner’s distributive share of Net Income
and any items in the nature of income or gain that are specially allocated
pursuant to Section 6.3 hereof, and the principal amount of any Partnership
liabilities assumed by such Partner or that are secured by any property
distributed to such Partner.

 

(b)           From each Partner’s Capital Account, there shall be subtracted the
amount of cash and the Gross Asset Value of any property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3 hereof, and the principal amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by any property contributed by such Partner to the Partnership.

 

(c)           In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent that it relates to the
Transferred interest.

 

(d)           In determining the principal amount of any liability for purposes
of subsections (a) and (b) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

 

(e)           The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations Sections 1.704-1(b) and
1.704-2, and shall be interpreted and applied in a manner consistent with such
Regulations. If the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts are maintained in order to comply with
such Regulations, the General Partner may make such modification provided that
such modification will not have a material effect on the amounts distributable
to any Partner without such Partner’s Consent.  The General Partner also shall
(i) make any adjustments that are necessary or appropriate to maintain equality
between the Capital Accounts of the Partners and the amount of Partnership
capital reflected on the Partnership’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and
(ii) make any appropriate modifications in the event that unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b) or Section 1.704-2.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes to the Partnership pursuant to Section 4.1, Section 4.2 or Section
4.4 hereof.

 

“Capital Transaction” means any Partnership transaction, not in the ordinary
course of the Partnership’s business, involving a sale, exchange, disposition,
financing or refinancing of any Property.

 

“Cash Amount” means an amount of cash equal to the product of (a) the Value of a
REIT Share and (b) the REIT Shares Amount determined as of the applicable
Valuation Date.

 

5

--------------------------------------------------------------------------------


 

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.

 

“Charter” means the Articles of Incorporation of New Plan filed with the
Maryland State Department of Assessments and Taxation, as amended, supplemented
or restated from time to time.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Consent” means the consent to, approval of, or vote on a proposed action by a
Partner given in accordance with Article 14 hereof.

 

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by a Majority in Interest
of the Limited Partners, in their reasonable discretion.

 

“Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership.

 

“Controlled Entity” means, as to any Limited Partner, (a) any corporation more
than fifty percent (50% ) of the outstanding voting stock of which is owned by
such Limited Partner or such Limited Partner’s Family Members, (b) any trust,
whether or not revocable, of which such Limited Partner or such Limited
Partner’s Family Members are the sole beneficiaries, (c) any partnership of
which such Limited Partner is the managing partner and in which such Limited
Partner or such Limited Partner’s Family Members hold partnership interests
representing at least twenty-five percent (25%) of such partnership’s capital
and profits and (d) any limited liability company of which such Limited Partner
is the manager and in which such Limited Partner or such Limited Partner’s
Family Members hold membership interests representing at least twenty-five
percent (25%) of such limited liability company’s capital and profits.

 

“Controlling Person” means any Person, whatever his or her title, who performs
executive or senior management functions for the General Partner or its
Affiliates similar to those of directors, executive management and senior
management, or any Person who either holds a two percent (2%) or more equity
interest in the General Partner or its Affiliates, or has the power to direct or
cause the direction of the General Partner or its Affiliates, whether through
the ownership of voting securities, by contract or otherwise, or, in the absence
of a specific role or title, any Person having the power to direct or cause the
direction of the management-level employees and policies of the General Partner
or its Affiliates.  It is not intended that every Person who carries a title
such as vice president, senior vice president, secretary or treasurer be
included in the definition of “Controlling Person.”

 

6

--------------------------------------------------------------------------------


 

“Cut-Off Date” means the twentieth (20th) calendar day (or, if such day is not a
Business Day, then the next following Business Day) after the General Partner’s
receipt of a Notice of Redemption.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

 

“Declination” has the meaning set forth in Section 8.6.D hereof.

 

“Depreciation” means, for each Fiscal Year or other applicable period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that, if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that beats the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that, if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

“Designated Parties” means the Persons designated as such on the Partner
Schedules then in effect.

 

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Family Members” means, as to a Person that is an individual, (a) such Person’s
spouse, (b) such Person’s ancestors, (c) such Person’s descendants (whether by
blood or by adoption), (d) such Person’s brothers and sisters, (e) inter vivos
or testamentary trusts of which only such Person and/or his spouse, ancestors,
descendants (whether by blood or by adoption), brothers and/or sisters are
beneficiaries and (f) any partnership or limited liability company all of whose
partners or members consist of such Person and/or his spouse, ancestors,
descendants (whether by blood or by adoption), brothers and/or sisters and/or
inter vivos or testamentary trusts of which only such Person and/or his spouse,
ancestors, descendants (whether by blood or by adoption), brothers and/or
sisters are beneficiaries.

 

7

--------------------------------------------------------------------------------


 

“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

 

“Funding Notice” has the meaning set forth in Section 4.4.B hereof.

 

“General Partner” means New Plan DRP Trust, a Maryland real estate investment
trust, and its successors and assigns, as the general partner of the Partnership
in their capacities as general partner of the Partnership.

 

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act.  A General Partner Interest may be expressed as a number of Partnership
Units.

 

“General Partner Loan” has the meaning set forth in Section 4.4.C hereof.

 

“General Partner Obligation” means, without limitation unless expressly provided
herein to the contrary, all of the General Partner’s obligations as a general
partner of the Partnership, including but not limited to those obligations under
this Agreement, other legal and/or equitable obligations of general partners
under applicable law, contractual obligations of the Partnership, and other
legal and equitable obligations of the Partnership. The purpose of Section 7.12
of the Partnership Agreement and the General Partner Obligations is to give the
Limited Partners exactly the same legal rights and remedies against New Plan
after the assignment of the general partner interest in the Partnership from New
Plan to the General Partner effected on August 20, 1999 as the Limited Partners
had prior to such assignment.

 

Without limiting the foregoing standard and scope of the General Partner
Obligations, the following are examples of obligations that are included within
the definition of “General Partner Obligations”:

 

(i)            the General Partner’s obligations as a general partner of the
Partnership, whether resulting from this Agreement, the related Partner
Schedules or other legal or equitable state or federal obligations of general
partners (e.g., fiduciary obligations); and

 

(ii)           the General Partner’s obligations as a general partner of the
Partnership relating to the Partnership’s obligations under:

 

(1)           applicable state or federal law (legal or equitable);

 

(2)           the underlying retail leases and related agreements (which have
been assumed or executed by the Partnership) regarding the retail projects
owned, or ground leased, by the Partnership (“Projects”), and, if applicable,
the related ground leases;

 

(3)           the underlying debt of the Projects (which have been assumed by
the Partnership to the extent the same is recourse); and

 

8

--------------------------------------------------------------------------------


 

(4)           the various contracts and agreements relating to the Projects
(which have been assumed or executed by the Partnership).

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)           The initial Gross Asset Value of any asset contributed by a
Limited Partner to the Partnership shall be set forth on the Partner Schedule
with respect to such Limited Partner.

 

(b)           The Gross Asset Values of all Partnership assets immediately prior
to the occurrence of any event described in clause (1), clause (2), clause (3),
clause (4) or clause (5) hereof shall be adjusted to equal their respective
gross fair market values, as determined by the General Partner using such
reasonable method of valuation as it may adopt, as of the following times:

 

(1)           the acquisition of an additional interest in the Partnership
(other than in connection with the execution of this Agreement but including,
without limitation, acquisitions pursuant to Section 4.4 hereof or contributions
or deemed contributions by the General Partner pursuant to Section 4.4 hereof)
by a new or existing Partner in exchange for more than a de minimis Capital
Contribution, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

 

(2)           the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership property as consideration for an interest in the
Partnership, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

 

(3)           the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);

 

(4)           upon the admission of a successor General Partner pursuant to
Section 12.1 hereof; and

 

(5)           at such other times as the General Partner shall reasonably
determine necessary or advisable in order to comply with Regulations Sections
1.704-1(b) and 1.704-2.

 

(c)           The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the distributee and the General Partner, provided
that, if the distributee is the General Partner or if the distributee and the
General Partner cannot agree on such a determination, such gross fair market
value shall be determined by Appraisal.

 

9

--------------------------------------------------------------------------------


 

(d)           The Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

 

(e)           If the Gross Asset Value of a Partnership asset has been
determined or adjusted pursuant to subsection (a), subsection (b) or subsection
(d) above, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Net Income and Net Losses.

 

“Holder” means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a member of the Partnership for federal income tax
purposes.

 

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or limited liability company or the revocation
of its charter; (iii) as to any Partner that is a partnership, the dissolution
and commencement of winding up of the partnership; (iv) as to any Partner that
is an estate, the distribution by the fiduciary of the estate’s entire interest
in the Partnership; (v) as to any trustee of a trust that is a Partner, the
termination of the trust (but not the substitution of a new trustee); or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) the Partner is adjudged as bankrupt
or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment, or (h) an appointment referred to in clause (g)
above is not vacated within ninety (90) days after the expiration of any such
stay.

 

10

--------------------------------------------------------------------------------


 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or an Affiliate of the General Partner or (B)
a director of the General Partner or an Affiliate of the General Partner or an
officer or employee of the Partnership, the General Partner or an Affiliate of
the General Partner and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

 

“Interest” means interest, original issue discount and other similar payments or
amounts paid by the Partnership for the use or forbearance of money.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Limited Partner” means any Person named as a Limited Partner in the Partner
Register, as such Partner Register may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement.  A Limited Partner Interest may be expressed as a
number of Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

 

“Majority in Interest of the Limited Partners” means those Limited Partners
(other than any Limited Partner fifty percent (50%) or more of whose equity is
owned, directly or indirectly, by the General Partner) holding in the aggregate
more than fifty percent (50%) of the aggregate Partnership Units of all Limited
Partners (other than any Limited Partner fifty percent (50%) or more of whose
equity is owned, directly or indirectly, by the General Partner).

 

“Majority of Remaining Partners” means Partners other than the General Partner
owning (a) a majority of the income interests in the Partnership held by all
Partners other than the General Partner, determined and allocated based on any
reasonable estimate of income from the relevant date to the projected
termination of the Partnership and taking into account present and future
allocations of income under the Agreement as it is in effect on the relevant
date, and (b) a majority of all capital interests in the Partnership, determined
as of the relevant date under the Agreement, owned by all of the Partners other
than the General Partner.

 

“Net Income” or “Net Loss” means, for each Fiscal Year of the Partnership, an
amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be

 

11

--------------------------------------------------------------------------------


 

stated separately pursuant to Code Section 703(a)(1) shall be included in
taxable income or loss), with the following adjustments:

 

(a)           Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Net Income (or Net Loss)
pursuant to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);

 

(b)           Any expenditure of the Partnership described in Code Section
705(a)(2)(B) or treated as a Code Section 705(a)(2)(B) expenditure pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Net Income (or Net Loss) pursuant to this definition of “Net
Income” or “Net Loss,” shall be subtracted from (or added to, as the case may
be) such taxable income (or loss);

 

(c)           In the event that the Gross Asset Value of any Partnership asset
is adjusted pursuant to subsection (b) or subsection (c) of the definition of
“Gross Asset Value,” the amount of such adjustment shall be taken into account
as gain or loss from the disposition of such asset for purposes of computing Net
Income or Net Loss;

 

(d)           Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

 

(e)           In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such Fiscal
Year;

 

(f)            To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

 

(g)           Notwithstanding any other provision of this definition of “Net
Income” or “Net Loss,” any item that is specially allocated pursuant to Section
6.3.B hereof shall not be taken into account in computing Net Income or Net
Loss. The amounts of the items of Partnership income, gain, loss or deduction
available to be specially allocated pursuant to Section 6.3.B hereof shall be
determined by applying rules analogous to those set forth in this definition of
“Net Income” or “Net Loss.”

 

“New Plan” means New Plan Excel Realty Trust, Inc., a Maryland corporation, or
its successor.

 

12

--------------------------------------------------------------------------------


 

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit A attached to this Agreement.

 

“Original Limited Partners” means the Persons executing a Partner Schedule
together with the General Partner and being admitted to the Partnership either
as an initial Limited Partner or as an Additional Limited Partner; provided,
however, that “Original Limited Partners” does not include any Assignee or other
transferee, including, without limitation, any Substituted Limited Partner
succeeding to all or any part of the Partnership Interest of any such Person.
The initial Original Limited Partners are listed on the Partner Register.

 

“Ownership Limit” means the applicable restriction on ownership of shares of New
Plan imposed under the Charter.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partner Register” means the register of partners maintained by the General
Partner in the books and records of the Partnership, which shall include the
name, address, number of Partnership Units and deemed capital contributions of
each Partner.

 

“Partner Schedule” means a schedule executed by the General Partner and a
Limited Partner (including any Original Limited Partner and any Substituted
Limited Partner), that shall set forth, with respect to a Limited Partner to
which Partnership Units are issued pursuant to this Agreement, among other
things, (a) the Gross Asset Values, as determined by the General Partner and
agreed to by the contributing Limited Partner, for any Contributed Properties
contributed by such contributing Limited Partner, (b) the initial Partnership
Units issued to such Limited Partner, (c) the Preferred Return Per Unit, (d) the
Specific Adjustment Factor and (e) any Specific Adjustment Limitations.

 

13

--------------------------------------------------------------------------------


 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of
Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in Partnership Minimum Gain, for a Fiscal Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall generally be the same as the record date established by
the General Partner for a distribution to its shareholders of some or all of its
portion of such distribution.

 

“Partnership Unit” means a fractional share of the Partnership Interests of all
Partners issued pursuant to Section 4.1, Section 4.2 or Section 4.4 hereof;
provided, however, that the General Partner Interest and the Limited Partner
Interests shall have the differences in rights and privileges as specified in
this Agreement. The ownership of Partnership Units may (but need not, in the
sole and absolute discretion of the General Partner) be evidenced by a
certificate in the form approved by the General Partner.

 

“Permitted Transfer” has the meaning set forth in Section 11.3.A hereof.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Pledge” has the meaning set forth in Section 11.3.A hereof.

 

“Preferred Return Per Unit” means

 

(a)           as to a Limited Partner or its Assignee (including, without
limitation, the General Partner following the acquisition of Tendered Units
pursuant to Section 8.6 hereof), the amount specified, as an amount
distributable quarterly (or upon such other frequency as may be provided in the
relevant Partner Schedule) from Available Cash as provided in Section 5.1
hereof, as such on the Partner Schedule with respect to such Limited Partner; or

 

(b)           in the case of additional Partnership Units issued to the General
Partner in exchange for additional Capital Contributions as provided in Section
4.4.D, an amount, distributable quarterly from Available Cash as provided in
Section 5.1 hereof, equal to the then current dividend yield on a REIT Share.

 

14

--------------------------------------------------------------------------------


 

The Preferred Return Per Unit need not be the same amount for each Partnership
Limited Partner or Assignee or with respect to each Partnership Unit and, being
determined with regard to the Partnership’s income, shall not constitute a
“guaranteed payment” under Code Section 707(c).

 

“Prior Agreement” has the meaning set forth in the recitals to this Agreement.

 

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, interests in limited
liability companies, joint ventures or partnerships, interests in mortgages, and
Debt instruments as the Partnership may hold from time to time.

 

“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

 

“Qualifying Party” means (a) an Original Limited Partner, (b) an Additional
Limited Partner (unless otherwise provided in the applicable Partner Schedule),
(c) a Designated Party that is either a Substituted Limited Partner or an
Assignee, (d) a Family Member, or a lending institution as the pledgee of a
Pledge, who is the transferee in a Permitted Transfer or (e) with respect to any
Notice of Redemption delivered to the General Partner within the time period set
forth in Section 11.3.A(4) hereof, a Substituted Limited Partner succeeding to
all or part of the Limited Partner Interest of (i) an Original Limited Partner,
(ii) an Additional Limited Partner (unless such Additional Limited Partner was
not a Qualifying Party), (iii) a Designated Party that is either a Substituted
Limited Partner or an Assignee or (iv) a Family Member, or a lending institution
as the pledgee of a Pledge, who is the transferee in a Permitted Transfer.

 

“Redemption” has the meaning set forth in Section 8.6.A hereof.

 

“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in Section 6.3.B(h) hereof.

 

“REIT” means a real estate investment trust qualifying under Code Section 856.

 

“REIT Partner” means a Partner or Assignee that is, or has made an election to
qualify as, a REIT.

 

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

 

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

 

“REIT Share” means a share of the common stock, par value $.01 per share, of New
Plan.

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of (a)
the number of Tendered Units, (b) the Adjustment Factor and (c) the applicable
Specific Adjustment Factor, taking into account any applicable Specific
Adjustment Limitations; provided, however,

 

15

--------------------------------------------------------------------------------


 

that, in the event that New Plan issues to all holders of REIT Shares as of a
certain record date rights, options, warrants or convertible or exchangeable
securities entitling New Plan’s shareholders to subscribe for or purchase REIT
Shares, or any other securities or property (collectively, the “Rights”), with
the record date for such Rights issuance falling within the period starting on
the date of the Notice of Redemption and ending on the day immediately preceding
the Specified Redemption Date, which Rights will not be distributed before the
relevant Specified Redemption Date, then the REIT Shares Amount shall also
include such Rights that a holder of that number of REIT Shares would be
entitled to receive, expressed, where relevant hereunder, in a number of REIT
Shares determined by New Plan in good faith.

 

“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code Section
856(h)(1)(B)).

 

“Related Person” means with respect to a Partner or a Holder, a Person bearing a
relationship to such Partner or Holder, or a Person to whom such Partner or
Holder bears a relationship, specified in Regulations Section 1.752-4(b).

 

“Rights” has the meaning set forth in the definition of REIT Shares Amount.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Single Funding Notice” has the meaning set forth in Section 8.6.D(3) hereof.

 

“Specific Adjustment Factor” means, as to a Limited Partner or its Assignee, the
amount specified as such on the Partner Schedule with respect to such Limited
Partner; provided, however, that, if no such amount is specified on such Partner
Schedule, the Specific Adjustment Factor shall be 1.0. The Specific Adjustment
Factor need not be the same for each Limited Partner and Assignee.

 

“Specific Adjustment Limitations” means, as to a Limited Partner or its
Assignee, the limitations and restrictions, if any, specified as such on the
Partner Schedule with respect to such Limited Partner. The Specific Adjustment
Limitations need not be the same for each Limited Partner and Assignee.

 

“Specified Redemption Date” means the thirtieth (30th) calendar day (or, if such
day is not a Business Day, the next following Business Day) after the receipt by
the General Partner of a Notice of Redemption; provided, however, that no
Specified Redemption Date shall occur during the first Twelve-Month Period;
provided, further, that the Specified Redemption Date, as well as the closing of
a Redemption, or an acquisition of Tendered Units by the General Partner or New
Plan pursuant to Section 8.6.B hereof, on any Specified Redemption Date, may be
deferred, in the General Partner’s sole and absolute discretion, for such time
(but in any event not more than one hundred fifty (150) days in the aggregate)
as may reasonably be required to effect, as applicable, (i) necessary funding
arrangements, (ii) compliance with the Securities Act or

 

16

--------------------------------------------------------------------------------


 

other law (including, but not limited to, (a) state “blue sky” or other
securities laws and (b) the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended) and (iii) satisfaction or waiver of other commercially reasonable
and customary closing conditions and requirements for a transaction of such
nature.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for federal
income tax purposes, as a partnership and not as an association or publicly
traded partnership taxable as a corporation) of which the Partnership is a
member unless the General Partner has received an unqualified opinion from
independent counsel of recognized standing, or a ruling from the IRS, that the
ownership of shares of stock of a corporation or other entity will not
jeopardize the General Partner’s status as a REIT, in which event the term
“Subsidiary” shall include the corporation or other entity which is the subject
of such opinion or ruling.

 

“Substituted Limited Partner” means an Assignee who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof. The term
“Substituted Limited Partner” shall not include any Additional Limited Partner.

 

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

 

“Tendered Units” has the meaning set forth in Section 8.6.A hereof.

 

“Tendering Party” has the meaning set forth in Section 8.6.A hereof.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Transfer,” when used with respect to a Partnership Unit or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), Pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that, when
the term is used in Article 11 hereof, Transfer does not include (a) any
Redemption of Partnership Units by the Partnership, or acquisition of Tendered
Units from the Limited Partners by the General Partner, pursuant to Section 8.6
hereof or (b) any redemption of Partnership Units pursuant to Section 8.7 or
Section 8.8 hereof. The terms “Transferred” and “Transferring” have correlative
meanings.

 

“Twelve-Month Period” means a twelve-month period (or, as to a particular
Qualifying Party, such shorter period as the General Partner may, in its sole
and absolute discretion, agree to in the relevant Partner Schedule) ending on
the day before the first (1st) anniversary of either (i) the admission of such
Qualifying Party as a Limited Partner in the Partnership or (ii) the Transfer of
Partnership Units to such Qualifying Party, or on the day before a subsequent
anniversary

 

17

--------------------------------------------------------------------------------


 

thereof (or, in the case of a period shorter than twelve (12) months, such other
period as may be provided in the relevant Partner Schedule).

 

“Unitholder” means the General Partner or a Holder of Partnership Units.

 

“Valuation Date” means (a) in the case of a tender of Partnership Units for
Redemption, the date of receipt by the General Partner of a Notice of Redemption
or, if such date is not a Business Day, the immediately preceding Business Day
or (b) in any other case, the date specified in this Agreement.

 

“Value” means, on any Valuation Date with respect to a REIT Share, the average
of the daily market prices for twenty (20) consecutive trading days immediately
preceding the Valuation Date. The market price for any such trading day shall
be:

 

(1)           if the REIT Shares are listed or admitted to trading on any
national securities exchange or The Nasdaq Stock Market’s National Market
System, the closing price, regular way, on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
in either case as reported in the principal consolidated transaction reporting
system,

 

(2)           if the REIT Shares are not listed or admitted to trading on any
national securities exchange or The Nasdaq Stock Market’s National Market
System, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or

 

(3)           if the REIT Shares are not listed or admitted to trading on any
national securities exchange or The Nasdaq Stock Market’s National Market System
and no such last reported sale price or closing bid and asked prices are
available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported;

 

provided, however, that, if there are no bid and asked prices reported during
the ten (10) days prior to the date in question, the Value of the REIT Shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate. In the event that the REIT Shares Amount includes Rights
that a holder of REIT Shares would be entitled to receive, then the Value of
such Rights shall be determined by the General Partner acting in good faith on
the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.


 

18

--------------------------------------------------------------------------------


 


ARTICLE 2
ORGANIZATIONAL MATTERS


 


SECTION 2.1            ORGANIZATION

 

The Partnership is a limited partnership organized pursuant to the provisions of
the Act and upon the terms and subject to the conditions set forth in this
Agreement. Except as expressly provided herein to the contrary, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act.  The Partnership Interest of each
Partner shall be personal property for all purposes.


 


SECTION 2.2            NAME

 

The name of the Partnership is Excel Realty Partners, L.P. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Partners of
such change in the next regular communication to the Partners.


 


SECTION 2.3            REGISTERED OFFICE AND AGENT; PRINCIPAL OFFICE

 

The address of the registered office of the Partnership in the State of Delaware
is located at 32 Loockerman Square, Suite L-100, Dover, Delaware 19901, and the
registered agent for service of process on the Partnership in the State of
Delaware at such registered office is The Prentice-Hall Corporation System,
Inc.  The principal office of the Partnership is located at 1120 Avenue of the
Americas, Suite 1200, New York, NY  10036, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner deems advisable.


 


SECTION 2.4            POWER OF ATTORNEY

 

A. Each Limited Partner and each Assignee hereby irrevocably constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

 

(1)           execute, swear to, seal, acknowledge, deliver, file and record in
the appropriate public offices (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as

 

19

--------------------------------------------------------------------------------


 

a limited partnership (or a partnership in which the limited partners have
limited liability to the extent provided by applicable law) in the State of
Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (b) all instruments that the General Partner deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article 11, Article 12 or Article 13
hereof or the Capital Contribution of any Partner; and (f) all certificates,
documents and other instruments relating to the determination of the rights,
preferences and privileges relating to Partnership Interests; and

 

(2)           execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner, to make, evidence,
give, confirm or ratify any vote, consent, approval, agreement or other action
that is made or given by the Partners hereunder or is consistent with the terms
of this Agreement or appropriate or necessary, in the sole and absolute
discretion of the General Partner, to effectuate the terms or intent of this
Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with Article 14 hereof or as may be
otherwise expressly provided for in this Agreement.

 

B.            The foregoing power of attorney is hereby declared to be
irrevocable and a special power coupled with an interest, in recognition of the
fact that each of the Limited Partners and Assignees will be relying upon the
power of the General Partner to act as contemplated by this Agreement in any
filing or other action by it on behalf of the Partnership, and it shall survive
and not be affected by the subsequent Incapacity of any Limited Partner or
Assignee and the Transfer of all or any portion of such Limited Partner’s or
Assignee’s Partnership Units or Partnership Interest and shall extend to such
Limited Partner’s or Assignee’s heirs, successors, assigns and personal
representatives. Each such Limited Partner or Assignee hereby agrees to be bound
by any representation made by the General Partner, acting in good faith pursuant
to such power of attorney; and each such Limited Partner or Assignee hereby
waives any and all defenses that may be available to contest, negate or
disaffirm the action of the General Partner, taken in good faith under such
power of attorney. Each Limited Partner or Assignee shall execute and deliver to
the General Partner or the Liquidator, within fifteen (15) days after receipt of
the General Partner’s or the Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Partnership.


 

20

--------------------------------------------------------------------------------


 


SECTION 2.5            TERM

 

The term of the Partnership commenced on April 24, 1995, the date that the
original Certificate was filed in the office of the Secretary of State of
Delaware in accordance with the Act, and shall continue until December 31, 2093
unless the Partnership is dissolved sooner pursuant to the provisions of Article
13 hereof or as otherwise provided by law.


 


ARTICLE 3
PURPOSE


 


SECTION 3.1            PURPOSE AND BUSINESS

 

The purpose and nature of the Partnership is to conduct any business, enterprise
or activity permitted by or under the Act, including, but not limited to,
(i) the business of ownership, construction, development and operation of
shopping centers or other real estate rental properties, (ii) entering into any
partnership, joint venture, business trust arrangement, limited liability
company or other similar arrangement to engage in any business permitted by or
under the Act, or owning interests in any entity engaged in any business
permitted by or under the Act, (iii) engaging in any of the activities permitted
by Section 7.1 hereof, and (iv) doing anything necessary or incidental to the
foregoing; provided, however, such business and arrangements and interests may
be limited to and conducted in such a manner as to permit New Plan at all times
to be classified as a REIT.


 


SECTION 3.2            POWERS

 

A.            The Partnership shall be empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Partnership.

 

B.            Notwithstanding any other provision in this Agreement, the General
Partner may cause the Partnership not to take, or to refrain from taking, any
action that, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of New Plan to continue to
qualify as a REIT, (ii) could subject New Plan to any additional taxes under
Code Section 857 or Code Section 4981 or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
General Partner or New Plan, their securities or the Partnership, unless such
action (or inaction) under clause (i), clause (ii) or clause (iii) above shall
have been specifically consented to by the General Partner in writing.


 


SECTION 3.3            PARTNERSHIP ONLY FOR PURPOSES SPECIFIED

 

The Partnership shall be a limited partnership only for the purposes specified
in Section 3.1 hereof, and this Agreement shall not be deemed to create a
company, venture or partnership between or among the Partners with respect to
any activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof. Except as

 

21

--------------------------------------------------------------------------------


 

otherwise provided in this Agreement, no Partner shall have any authority to act
for, bind, commit or assume any obligation or responsibility on behalf of the
Partnership, its properties or any other Partner. No Partner, in its capacity as
a Partner under this Agreement, shall be responsible or liable for any
indebtedness or obligation of another Partner, nor shall the Partnership be
responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.


 


SECTION 3.4            REPRESENTATIONS AND WARRANTIES BY THE LIMITED PARTNERS

 

A.            Each Limited Partner that is an individual (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or a Substituted Limited
Partner) represents and warrants to the Partnership, the General Partner and
each other Limited Partner that (i) the consummation of the transactions
contemplated by this Agreement to be performed by such Limited Partner will not
result in a breach or violation of, or a default under, any material agreement
by which such Limited Partner or any of such Limited Partner’s property is
bound, or any statute, regulation, order or other law to which such Limited
Partner is subject, (ii) such Limited Partner is neither a “foreign person”
within the meaning of Code Section 1445(f) nor a “foreign partner” within the
meaning of Code Section 1446(e), (iii) such Limited Partner does not own,
directly or indirectly or by attribution under Code Section 318 (as modified by
Code Section 856(d)(5)), (a) nine and eight-tenths percent (9.8%) or more of the
total combined voting power of all classes of stock entitled to vote, or nine
and eight-tenths percent (9.8%) or more of the total number of shares of all
classes of stock, of New Plan or of any corporation that is a tenant of any of
(I) New Plan, (II) the General Partner, (III) the Partnership or (IV) any
partnership, venture or limited liability company of which New Plan, the General
Partner or the Partnership is a member or (b) an interest of nine and
eight-tenths percent (9.8%) or more in the assets or net profits of any tenant
of any of (I) New Plan, (II) the General Partner, (III) the Partnership or (IV)
any partnership, venture or limited liability company of which New Plan, the
General Partner or the Partnership is a member, (iv) such Limited Partner does
not own, directly or indirectly or by attribution under Code Section 544 (as
modified by Code Section 856(h)) stock of New Plan (except as set forth in a
Partner Schedule), and (v) this Agreement is binding upon, and enforceable
against, such Limited Partner in accordance with its terms.

 

B.            Each Limited Partner that is not an individual (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or a Substituted Limited
Partner) represents and warrants to the Partnership, the General Partner and
each other Limited Partner that (i) all transactions contemplated by this
Agreement to be performed by it have been duly authorized by all necessary
action, including, without limitation, that of its general partner(s),
committee(s), trustee(s), beneficiaries, directors and/or shareholder(s), as the
case may be, as required, (ii) the consummation of such transactions shall not
result in a breach or violation of, or a default under, its partnership or
operating agreement, trust agreement, charter or bylaws, as the case may be, any
material agreement by which such Limited Partner or any of such Limited
Partner’s properties or any of its partners, members, beneficiaries, trustees or
shareholders, as the case may

 

22

--------------------------------------------------------------------------------


 

be, is or are bound, or any statute, regulation, order or other law to which
such Limited Partner or any of its partners, members, trustees, beneficiaries or
shareholders, as the case may be, is or are subject, (iii) such Limited Partner
is neither a “foreign person” within the meaning of Code Section 1445(f) nor a
“foreign partner” within the meaning of Code Section 1446(e), (iv) such Limited
Partner does not own, directly or indirectly or by attribution under Code
Section 318 (as modified by Code Section 856(d)(5)), (a) nine and eight-tenths
percent (9.8%) or more of the total combined voting power of all classes of
stock entitled to vote, or nine and eight-tenths percent (9.8%) or more of the
total number of shares of all classes of stock, of New Plan or of any
corporation that is a tenant of any of (I) New Plan, (II) the General Partner,
(III) the Partnership or (IV) any partnership, venture or limited liability
company of which New Plan, the General Partner or the Partnership is a member or
(b) an interest of nine and eight-tenths percent (9.8%) or more in the assets or
net profits of any tenant of any of (I) New Plan, (II) the General Partner,
(III) the Partnership or (IV) any partnership, venture or limited liability
company of which New Plan, the General Partner or the Partnership is a member,
(v) such Limited Partner does not own, directly or indirectly or by attribution
under Code Section 544 (as modified by Code Section 856(h)) stock of New Plan
(except as set forth in a Partner Schedule), and (vi) this Agreement is binding
upon, and enforceable against, such Limited Partner in accordance with its
terms.

 

C.            Each Limited Partner (including, without limitation, each
Substituted Limited Partner as a condition to becoming a Substituted Limited
Partner) represents, warrants and agrees that it has acquired and continues to
hold its interest in the Partnership for its own account for investment only and
not for the purpose of, or with a view toward, the resale or distribution of all
or any part thereof, nor with a view toward selling or otherwise distributing
such interest or any part thereof at any particular time or under any
predetermined circumstances. Each Limited Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds that it has invested in the Partnership in what
it understands to be a highly speculative and illiquid investment.

 

D.            The representations and warranties contained in Sections 3.4.A,
3.4.B and 3.4.C hereof shall survive the execution and delivery of this
Agreement by each Limited Partner (and, in the case of an Additional Limited
Partner or a Substituted Limited Partner, the admission of such Additional
Limited Partner or Substituted Limited Partner as a Limited Partner in the
Partnership) and the dissolution, liquidation and termination of the
Partnership. The General Partner may, in its sole and absolute discretion on
behalf of the Partnership and its Partners, grant waivers and exceptions to the
representations and warranties contained in Sections 3.4.A, 3.4.B and 3.4.C
hereof, but any such waiver or exception must be in writing, must refer to this
Section 3.4.D and must describe with particularity the representation or
warranty as to which such waiver or exception shall apply.

 

E.             Each Limited Partner (including, without limitation, each
Substituted Limited Partner as a condition to becoming a Substituted Limited
Partner) hereby represents that it has consulted and been advised by its legal
counsel and tax advisor in connection with, and acknowledges that no
representations as to potential profit, tax consequences of any sort

 

23

--------------------------------------------------------------------------------


 

(including, without limitation, the tax consequences resulting from making a
Capital Contribution, being admitted to the Partnership or being allocated Tax
Items), cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, that may have been in any manner submitted to
such Limited Partner shall not constitute any representation or warranty of any
kind or nature, express or implied.


 


ARTICLE 4
CAPITAL CONTRIBUTIONS


 


SECTION 4.1            CAPITAL CONTRIBUTIONS OF THE INITIAL PARTNERS

 

The initial Limited Partner has made the Capital Contribution as set forth in
the Partner Schedule for such Partner, and the General Partner has made the
Capital Contribution shown on the Partner Register.  Each initial Limited
Partner shall own Partnership Units in the amount set forth for such Partner in
the Partner Schedule with respect to such Partner, as the same may be amended
from time to time. The General Partner shall initially own Partnership Units in
the amount set forth for the General Partner on the Partner Register.  Except as
provided in a particular Partner Schedule, by law or in Section 4.4.B or Section
10.4 hereof, the Partners shall have no obligation or right to make any
additional Capital Contributions or loans to the Partnership.


 


SECTION 4.2            ADDITIONAL LIMITED PARTNERS

 

The General Partner is authorized to admit one or more Additional Limited
Partners to the Partnership from time to time, on terms and conditions and for
such Capital Contributions as may established by the General Partner in its
reasonable discretion. No action or consent by the Limited Partners shall be
required in connection with the admission of any Additional Limited Partner. In
the sole and absolute discretion of the General Partner, the Partnership may
acquire in the future additional Properties by means of Capital Contributions by
other Persons, which Capital Contributions shall be set forth in one or more
Partner Schedules. Persons making such Capital Contributions and executing such
Partner Schedules together with the General Partner shall be admitted to the
Partnership as Additional Limited Partners, with such number of Partnership
Units, Preferred Returns Per Unit, Specific Adjustment Factors and Specific
Adjustment Limitations as may be set forth in such Partner Schedules. To the
extent that the Partnership acquires in the future any property by the merger of
any other Person into the Partnership, Persons who receive Partnership Interests
in exchange for their interests in the Person merging into the Partnership shall
become Partners and shall be deemed to have made Capital Contributions as
provided in the applicable merger agreement and as set forth in one or more
Partner Schedules.


 

24

--------------------------------------------------------------------------------


 


SECTION 4.3            LOANS BY THIRD PARTIES

 

The Partnership may incur or assume Debt, or enter into other similar credit,
guarantee, financing or refinancing arrangements, for any purpose (including,
without limitation, in connection with any further acquisition of Properties
from any Person), upon such terms as the General Partner determines appropriate;
provided, however, that the Partnership shall not incur or assume any Debt under
which a breach, violation or default would be deemed to occur by virtue of the
Transfer of any Limited Partner Interest or General Partner Interest; provided,
further, that any Debt shall be nonrecourse to the General Partner unless the
General Partner otherwise agrees.


 


SECTION 4.4            ADDITIONAL FUNDING AND CAPITAL CONTRIBUTIONS

 

A.            General.  The General Partner may, at any time and from time to
time, determine that the Partnership requires additional funds (“Additional
Funds”) for the acquisition or development of additional Properties or for such
other purposes as the General Partner may determine. Additional Funds may be
raised by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.4 or,
alternatively, the terms of Section 4.3 hereof. No Person, including, without
limitation, any Partner or Assignee, shall have any preemptive, preferential,
participation or similar right or rights to subscribe for or acquire any
Partnership Interest.

 

B.            Notice of Additional Funds Requirement.  The General Partner may,
but shall not be required to, give written notice (the “Funding Notice”) to the
Limited Partners of the need for Additional Funds and the anticipated source(s)
thereof.

 

C.            General Partner Loans.  Whether or not a Funding Notice is given
to the Limited Partners, the General Partner may enter into a Funding Debt
(including, but not limited to, a Funding Debt that is convertible into REIT
Shares) and lend the Additional Funds to the Partnership (a “General Partner
Loan”).  If the General Partner enters into such a Funding Debt, the General
Partner Loan will consist of the net proceeds from such Funding Debt and, to the
extent permitted by law, will be on the same terms and conditions, including
interest rate and repayment schedule, and providing for the reimbursement of
costs and expenses, as shall be applicable with respect to or incurred in
connection with such Funding Debt. Otherwise, all General Partner Loans made
pursuant to this Section 4.4 shall be on terms and conditions no less favorable
to the Partnership than would be available to the Partnership from any third
party.

 

D.            Additional General Partner Contributions; Additional Limited
Partners.  Whether or not a Funding Notice is given to the Limited Partners, the
General Partner on behalf of the Partnership may raise all or any portion of the
Additional Funds by making additional Capital Contributions and/or accepting
additional Capital Contributions from any other Partners and/or third parties
and either (a) in the case of Partners (including the General Partner),
increasing such Partner’s Partnership Units or (b) in the case of a third party,
admitting such third party as an Additional Limited Partner as contemplated by
Section 4.2 of this Agreement. Subject to the terms of this Section 4.4 and to
the definition of “Gross Asset Value,” the General Partner shall determine in
good faith the amount, terms and conditions of such additional Capital

 

25

--------------------------------------------------------------------------------


 

Contributions; provided, however, that, in the case of an additional Capital
Contribution by the General Partner, the Partnership shall issue to the General
Partner the number of Partnership Units derived by dividing (1) the amount of
the additional Capital Contribution (net of any liabilities assumed or taken
subject to by the Partnership) by (2) the Value determined as of the date of
such Capital Contribution.

 

E.             Timing of Additional Capital Contributions.  If additional
Capital Contributions are made by Partners on any day other than the first day
of a Fiscal Year, then Net Income, Net Loss, each item thereof and all other
items of income, gain, loss, deduction and credit allocable among Partners and
Assignees for such Fiscal Year shall be allocated among such Partners and
Assignees by taking into account their varying interests during the Fiscal Year
in accordance with Code Section 706(d), using the “interim closing of the books”
or “daily proration” method or another permissible method selected by the
General Partner. Solely for purposes of making such allocations, each of such
items for the calendar month in which such Capital Contributions are made shall
be allocated among all the Partners and Assignees in accordance with the
principles described in Section 11.6.C hereof. All distributions of Available
Cash shall be made in accordance with the principles described in Section 12.2.C
hereof.


 


SECTION 4.5            NO INTEREST; NO RETURN

 

No Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account. Except as provided herein or by law, no Partner shall
have any right to demand or receive the return of its Capital Contribution from
the Partnership.


 


ARTICLE 5
DISTRIBUTIONS


 


SECTION 5.1            REQUIREMENT AND CHARACTERIZATION OF DISTRIBUTIONS

 

The General Partner shall cause the Partnership to distribute quarterly (or,
with respect to a particular Holder of Partnership Units, in installments upon
such other frequency as may be provided in the relevant Partner Schedule) all,
or such portion as the General Partner may in its sole and absolute discretion
determine, of Available Cash generated by the Partnership during such quarter
(or other period) to the Unitholders on the Partnership Record Date with respect
to such quarter (or other period) as follows:

 

(1)           First, to each Holder of Partnership Units (including the General
Partner following the acquisition of Tendered Units pursuant to Section 8.6
hereof), pari passu, an amount equal to the sum of (a) the product of (i) the
Preferred Return Per Unit for such Holder (or its predecessor) for such quarter
(or for such other period as provided in the relevant Partner Schedule) and (ii)
the number of Partnership Units held by such Holder as of the Partnership Record
Date and (b) any unpaid amounts previously distributable to such Holder (or its
predecessor) under this Section 5.1(1); provided, however, that, except as may
otherwise be provided in a particular Partner Schedule, the amount distributable
pursuant to clause (a) to any Additional Limited Partner admitted to

 

26

--------------------------------------------------------------------------------


 

the Partnership in the quarter immediately preceding and ending with such
Partnership Record Date shall be prorated based on the number of days that such
Additional Limited Partner was a Holder of Partnership Units during such
quarter; and

 

(2)           Second, the balance, (a) ninety-nine percent (99%) to the General
Partner and (b) one percent (1%) to the Limited Partners and Assignees
(including the General Partner following the acquisition of Tendered Units
pursuant to Section 8.6 hereof and the issuance of additional Partnership Units
in exchange for Additional Capital Contributions pursuant to Section 4.4.D) in
accordance with their respective Partnership Units as of the Partnership Record
Date.

 

The General Partner in its sole and absolute discretion may distribute to the
Unitholders Available Cash in accordance with foregoing priorities on a more
frequent basis and provide for an appropriate record date. The General Partner
shall take such reasonable efforts, as determined by it in its sole and absolute
discretion and consistent with New Plan’s qualification as a REIT, to cause the
Partnership to distribute sufficient amounts to enable New Plan to pay
shareholder dividends that will (a) satisfy the requirements for qualifying as a
REIT under the Code and Regulations (the “REIT Requirements”) and (b) avoid any
federal income or excise tax liability of New Plan.


 


SECTION 5.2            DISTRIBUTIONS IN KIND

 

No right is given to any Unitholder to demand and receive property other than
cash as provided in this Agreement.  The General Partner may determine, in its
sole and absolute discretion, to make a distribution in kind of Partnership
assets to the Unitholders, and, subject to Section 8.8 hereof, such assets shall
be distributed in such a fashion as to ensure that the fair market value is
distributed and allocated in accordance with Articles 5, 6 and 10 hereof.


 


SECTION 5.3            AMOUNTS WITHHELD

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.4 hereof with respect to any allocation, payment or
distribution to any Unitholder shall be treated as amounts paid or distributed
to such Unitholder pursuant to Section 5.1 hereof for all purposes under this
Agreement.


 


SECTION 5.4            DISTRIBUTIONS UPON LIQUIDATION

 

Notwithstanding the other provisions of this Article 5, net proceeds from a
Terminating Capital Transaction, and any other cash received or reductions in
reserves made after commencement of the liquidation of the Partnership, shall be
distributed to the Unitholders in a accordance with Section 13.2 hereof.


 

27

--------------------------------------------------------------------------------


 


SECTION 5.5            RESTRICTED DISTRIBUTIONS

 

Notwithstanding any provision to the contrary contained in this Agreement,
neither the Partnership nor the General Partner, on behalf of the Partnership,
shall make a distribution to any Unitholder on account of its Partnership
Interest or interest in Partnership Units if such distribution would violate
Section 17-607 of the Act or other applicable law.


 


ARTICLE 6
ALLOCATIONS


 


SECTION 6.1            TIMING AND AMOUNT OF ALLOCATIONS OF NET INCOME AND NET
LOSS

 

Net Income and Net Loss of the Partnership shall be determined and allocated
with respect to each Fiscal Year of the Partnership as of the end of each such
year. Except as otherwise provided in this Article 6, and subject to Section
11.6.C hereof, an allocation to a Unitholder of a share of Net Income or Net
Loss shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss.


 


SECTION 6.2            GENERAL ALLOCATIONS

 

Except as otherwise provided in this Article 6, and subject to Section 11.6.C
hereof:

 

A.            Net Income.  Net Income for any Fiscal Year shall be allocated as
follows:

 

(1)                                  First, to the Holders in proportion to, and
until the amount of the cumulative Net Income allocated pursuant to this section
6.2.A(1) is equal to the amount of, the cumulative Net Loss allocated pursuant
to section 6.2.B(2) and (3) for all prior Fiscal Years, in the reverse order of
priority that such Net Loss was allocated to the Holders.

 

(2)                                  Second, up to 99% to the Holders, in
proportion to, and to the extent of the excess, if any, of (a) the cumulative
amount of the distributions of the Preferred Return Per Unit received for the
Fiscal Year and all prior Fiscal Years, by such Holders pursuant to section
5.1(1) of this Agreement, over (b) the amount of the cumulative Net Income
allocated for all prior Fiscal Years to such Holders pursuant to this section
6.2.A(2), until each Holder has been allocated an amount under this section
6.2.A(2) equal to such excess.

 

(3)                                  Third, to the General Partner, 1.01% of the
amount allocated under section 6.2.A(2).

 

(4)                                  Fourth, to the Holders in proportion to,
and to the extent of the excess, if any, of (a) the cumulative amount of the
distributions received for the Fiscal Year and all prior Fiscal Years, by such
Holders pursuant to section

 

28

--------------------------------------------------------------------------------


 

5.1(2) of this Agreement, over (b) the amount of the cumulative Net Income
allocated for all prior Fiscal Years to such Holders pursuant to this section
6.2.A(4), until each Holder has been allocated an amount under this section
6.2.A(4) equal to such excess.

 

(5)                                  Thereafter, 99% to the General Partner and
1% to the Limited Partners and Assignees (including the General Partner
following the acquisition of Tendered Units pursuant to section 8.6 hereof and
the issuance of additional Partnership Units in exchange for additional Capital
Contributions pursuant to section 4.4.D) in accordance with their respective
Partnership Units at the end of such Fiscal Year.

 

B.            Net Loss.  Net Loss for any Fiscal Year shall be allocated as
follows:

 

(1)                                  First, to the Holders in proportion to, and
until the amount of the cumulative Net Loss allocated pursuant to this section
6.2.B(1) is equal to the amount of, the cumulative Net Income allocated pursuant
to sections 6.2.A(2), (3), (4) and (5) for all prior Fiscal Years, in the
reverse order of priority that such Net Income was allocated to the Holders.

 

(2)                                  Second, to the Holders up to and in
proportion to the positive balances of their respective Capital Accounts, after
giving effect to all contributions and distributions for such Fiscal Year.

 

(3)                                  Thereafter, 99% to the General Partner and
1% to the Limited Partners and Assignees (including the General Partner
following the acquisition of Tendered Units pursuant to section 8.6 hereof and
the issuance of additional Partnership Units in exchange for additional Capital
Contributions pursuant to section 4.4.D) in accordance with their respective
Partnership Units at the end of such Fiscal Year.


 


SECTION 6.3            ADDITIONAL ALLOCATION PROVISIONS

 

A.            Special Allocations.  Notwithstanding the foregoing provisions of
this Article 6:

 

(1)                                  Depreciation shall be allocated to the
Holders in accordance with and in proportion to their Partnership Units.

 

(2)                                  Net Income for any Fiscal Year upon the
sale or other disposition of any of the Properties shall be allocated to the
Holders in proportion to, and until the amount of the cumulative Net Income
allocated pursuant to this section 6.3.A(2) is equal to the amount of, the
cumulative Depreciation allocated to the Holders with respect to the Property
being sold or disposed of pursuant to section 6.3.A(1) for the Fiscal Year and
all prior Fiscal Years.

 

29

--------------------------------------------------------------------------------


 

B.            Regulatory Allocations.

 

(a)           Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 6.2
hereof, or any other provision of this Article 6, if there is a net decrease in
Partnership Minimum Gain during any Fiscal Year, each Unitholder shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Unitholder’s share of
the net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each
Unitholder pursuant thereto. The items to be allocated shall be determined in
accordance with Regulations Sections 1.704-2(f)(6) and 1.704-2j)(2). This
Section 6.3.B(a) is intended to qualify as a “minimum gain chargeback” within
the meaning of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(b)           Partner Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3.B(a) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Fiscal Year, each Unitholder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Unitholder’s share of the net decrease in Partner
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each General Partner, Limited Partner and other Holder
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(i)(4) and 1.704-2j)(2). This Section 6.3.B(b)
is intended to qualify as a “chargeback of partner nonrecourse debt minimum
gain” within the meaning of Regulations Section 1.704-2(i) and shall be
interpreted consistently therewith.

 

(c)           Nonrecourse Deductions and Partner Nonrecourse Deductions.  Any
Nonrecourse Deductions for any Fiscal Year shall be specially allocated to the
Holders of Partnership Units in accordance with their Partnership Units.  Any
Partner Nonrecourse Deductions for any Fiscal Year shall be specially allocated
to the Unitholder(s) who bears the economic risk of loss with respect to the
Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i).

 

(d)           Qualified Income Offset.  If any Unitholder unexpectedly receives
an adjustment, allocation or distribution described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and gain shall
be allocated, in accordance with Regulations Section 1.704­I(b)(2)(ii)(d), to
such Unitholder in an amount and manner sufficient to eliminate, to the extent
required by such Regulations, the Adjusted Capital Account Deficit of such
Unitholder as quickly as possible, provided that an allocation pursuant to this
Section 6.3.B(d) shall be made if and only to the extent that such Unitholder
would have an Adjusted Capital Account Deficit after all other allocations
provided in this Article 6 have been tentatively made as if this Section
6.3.B(d) were not in the Agreement.  It is intended that this Section 6.3.B(d)
qualify and be construed as a “qualified income offset” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

30

--------------------------------------------------------------------------------


 

(e)           Gross Income Allocation.  In the event that any Unitholder has a
deficit Capital Account at the end of any Fiscal Year that is in excess of the
sum of (i) the amount (if any) that such Unitholder is obligated to restore to
the Partnership upon complete liquidation of such Unitholder’s Partnership
Interest and (ii) the amount that such Unitholder is deemed to be obligated to
restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), each such Unitholder shall be specially
allocated items of Partnership income and gain in the amount of such excess to
eliminate such deficit as quickly as possible, provided that an allocation
pursuant to this Section 6.3.B(e) shall be made if and only to the extent that
such Unitholder would have a deficit Capital Account in excess of such sum after
all other allocations provided in this Article 6 have been tentatively made as
if this Section 6.3.B(e) and Section 6.3.B(d) hereof were not in the Agreement.

 

(f)            Limitation on Allocation of Net Loss.  To the extent that any
allocation of Net Loss would cause or increase an Adjusted Capital Account
Deficit as to any Holder of Partnership Units, such allocation of Net Loss shall
be reallocated among the other Holders of Partnership Units in accordance with
their respective Partnership Units, subject to the limitations of this Section
6.3.B(f).

 

(g)           Section 754 Adjustment.  To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as the result of a
distribution to a Holder of Partnership Units in complete liquidation of its
interest in the Partnership, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the Holders in accordance with
their Partnership Units in the event that Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Holders to whom such distribution was
made in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(h)           Curative Allocations.  The allocations set forth in Sections
6.3.B(a), (b), (c), (d), (e), (f) and (g) hereof (the “Regulatory Allocations”)
are intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2.  Notwithstanding
the provisions of Section 6.1 hereof, the Regulatory Allocations shall betaken
into account in allocating other items of income, gain, loss and deduction among
the Unitholders so that, to the extent possible without violating the
requirements giving rise to the Regulatory Allocations, the net amount of such
allocations of other items and the Regulatory Allocations to each Unitholder
shall be equal to the net amount that would have been allocated to each such
Unitholder if the Regulatory Allocations had not occurred.

 

C.            Allocation of Excess Nonrecourse Liabilities.  For purposes of
determining a Holder’s proportional share of the “excess nonrecourse
liabilities” of the Partnership within the meaning of Regulations Section
1.752-3(a)(3), each Holder’s interest in Partnership profits shall be such
Holder’s share of Partnership Units, unless otherwise agreed to between the
General Partner and a particular Holder (and such allocation would not reduce
the allocation to any other Holder not a party to such agreement).


 

31

--------------------------------------------------------------------------------


 


SECTION 6.4            TAX ALLOCATIONS

 

A.            In General.  Except as otherwise provided in this Section 6.4, for
income tax purposes under the Code and the Regulations each Partnership item of
income, gain, loss and deduction (collectively, “Tax Items”) shall be allocated
among the Unitholders in the same manner as its correlative item of “book”
income, gain, loss or deduction is allocated pursuant to Sections 6.2 and 6.3
hereof.

 

B.            Allocations Respecting Section 704(c) Revaluations. 
Notwithstanding Section 6.4.A hereof, Tax Items with respect to Property that is
contributed to the Partnership with a Gross Asset Value that varies from its
basis in the hands of the contributing Partner immediately preceding the date of
contribution shall be allocated among the Unitholders for income tax purposes
pursuant to Regulations promulgated under Code Section 704(c) so as to take into
account such variation.  The Partnership shall account for such variation under
any method approved under Code Section 704(c) and the applicable Regulations as
chosen by the General Partner, including, without limitation, the “traditional
method” as described in Regulations Section 1.704-3(b).  In the event that the
Gross Asset Value of any Partnership asset is adjusted pursuant to subsection
(b) of the definition of “Gross Asset Value” (provided in Article 1 hereof),
subsequent allocations of Tax Items with respect to such asset shall take
account of the variation, if any, between the adjusted basis of such asset and
its Gross Asset Value in the same manner as under Code Section 704(c) and the
applicable Regulations.


 


SECTION 6.5            OTHER PROVISIONS

 

A.            Other Allocations Upon Change in Law.  In the event that the Code
or any Regulations require allocations of items of income, gain, loss, deduction
or credit different from those set forth in this Article 6, the General Partner
is hereby authorized to make new allocations in reliance on the Code and such
Regulations, such new allocations shall be deemed to be made pursuant to the
fiduciary duty of the General Partner to the Partnership and the other Holders,
and no such new allocation shall give rise to any claim or cause of action by
any Holder.

 

B.            Consistent Tax Reporting.  The Partners acknowledge and are aware
of the income tax consequences of the allocations made by this Article 6 and
hereby agree to be bound by the provisions of this Article 6 in reporting their
shares of Net Income, Net Losses and other items of income, gain, loss,
deduction and credit for federal, state and local income tax purposes.


 


ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS


 


SECTION 7.1            MANAGEMENT

 

A.            Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are and shall
be exclusively vested in the General Partner, and no Limited Partner shall have
any right to participate in or exercise control or management power over the
business and affairs of the Partnership.  The General Partner may

 

32

--------------------------------------------------------------------------------


 

not be removed by the Partners with or without cause, except with the Consent of
the General Partner.  In addition to the powers now or hereafter granted a
general partner of a limited partnership under applicable law or that are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to the other provisions hereof including Section 7.3,
shall have full power and authority to do all things deemed necessary or
desirable by it to conduct the business of the Partnership, to exercise all
powers set forth in Section 3.2 hereof and to effectuate the purposes set forth
in Section 3.1 hereof, including, without limitation:

 

(1)           the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (so long as the General Partner qualifies as
a REIT) to avoid the payment of any federal income tax (including, for this
purpose, any excise tax pursuant to Code Section 4981) and to make distributions
to its shareholders sufficient to permit the General Partner to maintain REIT
status or otherwise to satisfy the REIT Requirements), the assumption or
guarantee of, or other contracting for, indebtedness and other liabilities, the
issuance of evidences of indebtedness (including the securing of same by deed to
secure debt, mortgage, deed of trust or other lien or encumbrance on the
Partnership’s assets) and the incurring of any obligations that it deems
necessary for the conduct of the activities of the Partnership;

 

(2)           the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

 

(3)           the acquisition, sale, transfer, exchange or other disposition of
any assets of the Partnership (including, but not limited to, the exercise or
grant of any conversion, option, privilege or subscription right or any other
right available in connection with any assets at any time held by the
Partnership) or the merger, consolidation, reorganization or other combination
of the Partnership with or into another entity;

 

(4)           (i) the mortgage, pledge, encumbrance or hypothecation of any
assets of the Partnership (including, without limitation, any Contributed
Property) on such terms as the General Partner deems proper, which powers shall
include, without limitation, the power to pledge any or all of the assets of the
Partnership, or enter into a guarantee on behalf of the Partnership, to secure a
loan or other financing for the benefit of New Plan or the General Partner (the
proceeds of which are not required to be contributed or loaned to the
Partnership) (provided, however, that New Plan shall indemnify the Partnership
from and against any loss or expenses incurred as a result of such arrangement),
or (ii) any other use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement which the General Partner believes will benefit the Partnership and on
any terms that the General Partner sees fit, including, without limitation, the
financing of the operations and activities of New Plan, the General Partner, the
Partnership or any Subsidiaries of New Plan, the General Partner or the
Partnership, the lending of funds to other Persons (including, without
limitation, New Plan, the General Partner or any Subsidiaries of New Plan, the

 

33

--------------------------------------------------------------------------------


 

General Partner or the Partnership), the repayment of obligations of the
Partnership, its Subsidiaries and any other Person in which it has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

 

(5)           the management, operation, leasing, landscaping, repair,
alteration, demolition, replacement or improvement of any Property, including,
without limitation, any Contributed Property, or other asset of the Partnership
or any Subsidiary;

 

(6)           the negotiation, execution and performance of any contracts,
leases, conveyances or other instruments that the General Partner considers
useful or necessary to the conduct of the Partnership’s operations or the
implementation of the General Partner’s powers under this Agreement, including
contracting with property managers (including, without limitation, as to any
Contributed Property or other Property, contracting with the contributing or any
other Limited Partner or its Affiliates for property management services),
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

 

(7)           the distribution of Partnership cash or other Partnership assets
in accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;

 

(8)           the selection and dismissal of employees of the Partnership or the
General Partner (including, without limitation, employees having titles or
offices such as “president,” “vice president,” “secretary” and “treasurer”), and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership or the General Partner and the determination of their compensa­tion
and other terms of employment or hiring;

 

(9)           the maintenance of such insurance for the benefit of the
Partnership and the Partners as it deems necessary or appropriate;

 

(10)         the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies, joint ventures or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to, any Subsidiary and any other Person in which
it has an equity investment from time to time); provided, however, that, as long
as New Plan has determined to continue to qualify as a REIT, the General Partner
may not engage in any such formation, acquisition or contribution that would
cause New Plan to fail to qualify as a REIT;

 

(11)         the control of any matters affecting the rights and obligations of
the Partnership, including the settlement, compromise, submission to arbitration
or any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute

 

34

--------------------------------------------------------------------------------


 

resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(12)         the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

 

(13)         the determination of the fair market value of any Partnership
property distributed in kind using such reasonable method of valuation as it may
adopt, provided that such methods are otherwise consistent with the requirements
of this Agreement;

 

(14)         the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

 

(15)         the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;

 

(16)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

(17)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
an interest, pursuant to contractual or other arrangements with such Person;

 

(18)         the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;

 

(19)         the issuance of additional Partnership Units, as appropriate and in
the General Partner’s sole and absolute discretion, in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof.

 

B.            Each of the Limited Partners agrees that, except as provided in
Section 7.3 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement (except as provided in
Section 7.3 hereof), the Act or any applicable law, rule or regulation. The
execution, delivery

 

35

--------------------------------------------------------------------------------


 

or performance by the General Partner or the Partnership of any agreement
authorized or permitted under this Agreement shall not constitute a breach by
the General Partner of any duty that the General Partner may owe the Partnership
or the Limited Partners or any other Persons under this Agreement or of any duty
stated or implied by law or equity.

 

C.            At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the Properties of the Partnership and (ii) liability
insurance for the Indemnitees hereunder.

 

D.            At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.

 

E.             In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner (including the General Partner) of any action taken
by it. The General Partner and the Partnership shall not have liability to a
Limited Partner under any circumstances as a result of an income tax liability
incurred by such Limited Partner as a result of an action (or inaction) by the
General Partner pursuant to its authority under this Agreement so long as the
action or inaction is taken in good faith.


 


SECTION 7.2            CERTIFICATE OF LIMITED PARTNERSHIP

 

To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other state, the District of Columbia or any other jurisdiction in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5.A(4) hereof, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto to any Limited Partner. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction in which the Partnership may elect to do business or own
property.


 


SECTION 7.3            RESTRICTIONS ON GENERAL PARTNER’S AUTHORITY

 

A.            The General Partner may not take any action in contravention of
this Agreement.  Specifically (but without limitation), the General Partner may
not:

 

(1)           take any action that would make it impossible to carry on the
ordinary business of the Partnership, except as otherwise provided in this
Agreement;

 

36

--------------------------------------------------------------------------------


 

(2)           possess Partnership property, or assign any rights in specific
Partnership property, for other than a Partnership purpose except as otherwise
provided in this Agreement;

 

(3)           admit a Person as a Partner, except as otherwise provided in this
Agreement;

 

(4)           perform any act that would subject a Limited Partner to liability
as a general partner in any jurisdiction or any other liability except as
provided herein or under the Act; or

 

(5)           enter into any contract, mortgage, loan or other agreement that
prohibits or restricts, or has the effect of prohibiting or restricting, the
ability of (a) the General Partner or the Partnership from satisfying its
obligations under Section 8.6 hereof in full or (b) a Limited Partner from
exercising its rights under Section 8.6 hereof to effect a Redemption in full,
except, in either case, with the written consent of such Limited Partner
affected by the prohibition or restriction.

 

B.            The General Partner shall not, without the prior Consent of the
Limited Partners, undertake, on behalf of the Partnership, any of the following
actions or enter into any transaction that would have the effect of such
transactions:

 

(1)           except as provided in Section 7.3.C hereof, amend, modify or
terminate this Agreement other than to reflect the admission, substitution,
termination or withdrawal of Partners pursuant to Article 11 or Article 12
hereof;

 

(2)           make a general assignment for the benefit of creditors or appoint
or acquiesce in the appointment of a custodian, receiver or trustee for all or
any part of the assets of the Partnership;

 

(3)           institute any proceeding for bankruptcy on behalf of the
Partnership; or

 

(4)           subject to the rights of Transfer provided in Section 11.2 hereof,
approve or acquiesce to the Transfer of the Partnership Interest of the General
Partner, or admit into the Partnership any additional or successor General
Partners.

 

C.            Notwithstanding Section 7.3.B hereof, the General Partner shall
have the power, without the Consent of the Limited Partners, to amend this
Agreement as may be required to facilitate or implement any of the following
purposes:

 

(1)           to add to the obligations of the General Partner or surrender any
right or power granted to the General Partner or any Affiliate of the General
Partner for the benefit of the Limited Partners;

 

(2)           to reflect the admission, substitution or withdrawal of Partners
or the termination of the Partnership in accordance with this Agreement;

 

37

--------------------------------------------------------------------------------


 

(3)           to reflect a change that is of an inconsequential nature and does
not adversely affect the Limited Partners in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

(4)           to satisfy any requirements, conditions or guidelines contained in
any order, directive, opinion, ruling or regulation of a federal or state agency
or contained in federal or state law;

 

(5)           to reflect such changes as are reasonably necessary for NPXL to
maintain its status as a REIT or to satisfy the REIT Requirements; and

 

(6)           to modify the manner in which Capital Accounts are computed (but
only to the extent set forth in the definition of “Capital Account” or
contemplated by the Code or the Regulations).

 

The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3.C is taken.

 

D.            Notwithstanding Section 7.3.B and 7.3.C hereof, this Agreement
shall not be amended, and no action may be taken by the General Partner, without
the Consent of each Partner adversely affected, if such amendment or action
would (i) convert a Limited Partner Interest in the Partnership into a General
Partner Interest (except as a result of the General Partner acquiring such
Partnership Interest), (ii) modify the limited liability of a Limited Partner,
(iii) alter rights of the Partner to receive distributions pursuant to Article 5
or Section 13.2.A(4) hereof, or the allocations specified in Article 6 hereof
(except in any case as permitted pursuant to Sections 4.4 and 7.3.C hereof),
(iv) alter or modify the Redemption rights, Cash Amount or REIT Shares Amount as
set forth in Sections 8.6 and 11.2 hereof, or amend or modify any related
definitions, or (v) amend this Section 7.3.D. Further, no amendment may alter
the restrictions on the General Partner’s authority set forth elsewhere in this
Section 7.3 without the Consent specified therein. Any such amendment or action
consented to by any Partner shall be effective as to that Partner,
notwithstanding the absence of such consent by any other Partner.


 


SECTION 7.4            REIMBURSEMENT OF THE GENERAL PARTNER

 

A.            The General Partner shall not be compensated for its services as
general partner of the Partnership except as provided elsewhere in this
Agreement.

 

B.            Subject to Sections 7.4.C and 15.11 hereof, the Partnership shall
be liable, and shall reimburse the General Partner on a monthly basis (or such
other basis as the General Partner may determine in its sole and absolute
discretion), for all sums expended in connection with the Partnership’s
business. Any such reimbursements shall be in addition to any reimbursement of
the General Partner as a result of indemnification pursuant to Section 7.7
hereof.

 

38

--------------------------------------------------------------------------------


 

C.            To the extent practicable, Partnership expenses shall be billed
directly to and paid by the Partnership. Subject to Section 15.11 hereof,
reimbursements to the General Partner or any of its Affiliates by the
Partnership shall be allowed, however, for the actual cost to the General
Partner or any of its Affiliates of operating and other expenses of the
Partnership, including, without limitation, the actual cost of goods, materials
and administrative services related to (i) Partnership operations, (ii)
Partnership accounting, (iii) communications with Partners, (iv) legal services,
(v) tax services, (vi) computer services, (vii) risk management, (viii) mileage
and travel expenses and (ix) such other related operational and administrative
expenses as are necessary for the prudent organization and operation of the
Partnership. “Actual cost of goods and materials” means the actual cost to the
General Partner or any of its Affiliates of goods and materials used for or by
the Partnership obtained from entities not affiliated with the General Partner,
and “actual cost of administrative services” means the pro ratacost of personnel
(as if such persons were employees of the Partnership) providing administrative
services to the Partnership.  The cost for such services to be reimbursed to the
General Partner or any Affiliate thereof shall be the lesser of the General
Partner’s or Affiliate’s actual cost, or the amount the Partnership would be
required to pay to independent parties for comparable administrative services in
the same geographic location. Notwithstanding the foregoing, the Partnership
shall not reimburse the General Partner or any Affiliate thereof under this
Section 7.4 for:

 

(1)           Any rent, depreciation, utilities or other administrative items
generally constituting the General Partner’s or Affiliate’s overhead or

 

(2)           Any of the salaries or fringe benefits incurred or allocated to
any Controlling Person of any General Partner or any Affiliate thereof.

 

Subject to Section 15.11 hereof, reimbursements to the General Partner or any of
its Affiliates by the Partnership pursuant to this Section 7.4 shall be treated
as “guaranteed payments” within the meaning of Code Section 707(c).


 


SECTION 7.5            OTHER BUSINESS OF GENERAL PARTNER AND ITS AFFILIATES

 

The General Partner and any Affiliate of the General Partner (including, without
limitation, New Plan) may engage independently or with others in other business
ventures of every nature and description, including, without limitation, the
ownership of other properties and the making or management of other investments.
Nothing in this Agreement shall be deemed to prohibit the General Partner or any
Affiliate of the General Partner (including, without limitation, New Plan) from
dealing, or otherwise engaging in business with, Persons transacting business
with the Partnership, or from providing services related to the purchase, sale,
financing, management, development or operation of real or personal property and
receiving compensation therefor, not involving any rebate or reciprocal
arrangement that would have the effect of circumventing any restriction set
forth herein upon dealings with the General Partner or any Affiliate of the
General Partner. Neither the Partnership nor any Partner shall have any right by
virtue of this Agreement or the Partnership relationship created hereby in or to
such other ventures or activities or to the income or proceeds derived
therefrom, and the pursuit of such

 

39

--------------------------------------------------------------------------------


 

ventures, even if competitive with the business of the Partnership, shall not be
deemed wrongful or improper.

 


SECTION 7.6            CONTRACTS WITH AFFILIATES

 

A.            Subject to Section 7.6.C, the Partnership may lend or contribute
funds to, borrow funds from, and enter into any other transactions with
(including, without limitation, the purchase or sale of any property or the
transfer of a tenant from one of the Partnership’s properties to other
properties in which New Plan or the General Partner has an interest, directly or
indirectly, without compensation to the Partnership) New Plan, the General
Partner, Subsidiaries of New Plan, the General Partner or the Partnership, or
other Persons in which it has an equity investment, on terms and conditions
established in the sole and absolute discretion of the General Partner.  The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.

 

B.            The Partnership may transfer assets to joint ventures, limited
liability companies, partnerships, corporations, business trusts or other
business entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.

 

C.            Except as expressly permitted by this Agreement, neither the
General Partner nor any of its Affiliates shall sell, transfer or convey any
property to, purchase any property from, borrow funds from (which shall not
include a guarantee by the Partnership of obligations of the General Partner or
its Affiliates), or lend funds to, the Partnership, directly or indirectly,
except pursuant to transactions that are determined by the General Partner in
good faith to be fair and reasonable.

 

D.            The General Partner is expressly authorized to enter into, in the
name and on behalf of the Partnership, a right of first opportunity arrangement
and other conflict avoidance agreements with various Affiliates of the
Partnership and the General Partner, on such terms as the General Partner, in
its sole and absolute discretion, believes are advisable.

 


SECTION 7.7            INDEMNIFICATION


 

A.            To the fullest extent permitted by applicable law, the Partnership
shall indemnify each Indemnitee from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including, without limitation,
attorney’s fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership (“Action”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee (i) for fraud, willful misconduct, recklessness,
gross negligence or a knowing violation of the law or (ii) for any transaction
for which such Indemnitee received an improper personal benefit in violation or
breach of any provision of this Agreement or applicable law. Without limitation,
the foregoing indemnity shall extend to any

 

40

--------------------------------------------------------------------------------


 

liability of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7.A that the Partnership
indemnify each Indemnitee to the fullest extent permitted by law.  The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
of an Indemnitee or upon a plea of nolo contendere or its equivalent by an
Indemnitee, or an entry of an order of probation against an Indemnitee prior to
judgment, does not create a presumption that such Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A with respect to the subject
matter of such proceeding. Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Partnership, and neither the General
Partner nor any Limited Partner shall have any obligation to contribute to the
capital of the Partnership or otherwise provide funds to enable the Partnership
to fund its obligations under this Section 7.7.

 

B.            To the fullest extent permitted by law, expenses incurred by an
Indemnitee who is a party to a proceeding or otherwise subject to or the focus
of or is involved in any Action shall be paid or reimbursed by the Partnership
as incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.7.A has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.

 

C.            The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee unless otherwise provided in a
written agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

 

D.            The Partnership may, but shall not be obligated to, purchase and
maintain insurance, on behalf of any of the Indemnitees and such other Persons
as the General Partner shall determine, against any liability that may be
asserted against or expenses that may be incurred by such Person in connection
with the Partnership’s activities, regardless of whether the Partnership would
have the power to indemnify such Person against such liability under the
provisions of this Agreement.

 

E.             Any liabilities which an Indemnitee incurs as a result of acting
on behalf of the Partnership or the General Partner (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the IRS,

 

41

--------------------------------------------------------------------------------


 

penalties assessed by the Department of Labor, restitutions to such a plan or
trust or other funding mechanism or to a participant or beneficiary of such
plan, trust or other funding mechanism, or otherwise) shall be treated as
liabilities or judgments or fines under this Section 7.7, unless such
liabilities arise as a result of (i) such Indemnitee’s fraud, willful
misconduct, recklessness, gross negligence or knowing violation of the law, or
(ii) any transaction in which such Indemnitee received an improper personal
benefit in violation or breach of any provision of this Agreement or applicable
law.

 

F.             In no event may an Indemnitee subject any of the Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

 

G.            An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

H.            The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

I.              It is the intent of the Partners that any amounts paid by the
Partnership to the General Partner pursuant to this Section 7.7 shall be treated
as “guaranteed payments” within the meaning of Code Section 707(c).

 


SECTION 7.8            LIABILITY OF THE GENERAL PARTNER


 

A.            Notwithstanding anything to the contrary set forth in this
Agreement, neither the General Partner nor any of its directors or officers
shall be liable or accountable in damages or otherwise to the Partnership, any
Partners or any Assignees for losses sustained, liabilities incurred or benefits
not derived as a result of errors in judgment or mistakes of fact or law or of
any act or omission if the General Partner or such director or officer acted in
good faith.

 

B.            The Limited Partners expressly acknowledge that the General
Partner is acting for the benefit of the Partnership, the Limited Partners and
the General Partner’s shareholders collectively and that the General Partner is
under no obligation to give priority to the separate interests of the Limited
Partners or the General Partner’s shareholders (including, without limitation,
the tax consequences to Limited Partners, Assignees or the General Partner’s
shareholders) in deciding whether to cause the Partnership to take (or decline
to take) any actions.

 

C.            Subject to its obligations and duties as General Partner set forth
in Section 7.1.A hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and

 

42

--------------------------------------------------------------------------------


 

perform any of the duties imposed upon it hereunder either directly or by or
through its employees or agents (subject to the supervision and control of the
General Partner). The General Partner shall not be responsible for any
misconduct or negligence on the part of any such agent appointed by it in good
faith.

 

D.            Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s, and its officers’ and directors’,
liability to the Partnership and the Limited Partners under this Section 7.8 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.

 

E.             Notwithstanding anything herein to the contrary, except for
fraud, willful misconduct, recklessness or gross negligence, or pursuant to any
express indemnities given to the Partnership by any Partner pursuant to any
other written instrument, no Partner shall have any personal liability
whatsoever, to the Partnership or to the other Partner(s), for the debts or
liabilities of the Partnership or the Partnership’s obligations hereunder, and
the full recourse of the other Partner(s) shall be limited to the interest of
that Partner in the Partnership. To the fullest extent permitted by law, no
officer, director or shareholder of the General Partner shall be liable to the
Partnership for money damages except for (i) active and deliberate dishonesty
established by a non-appealable final judgment or (ii) actual receipt of an
improper benefit or profit in money, property or services. Without limitation of
the foregoing, and except for fraud, willful misconduct, recklessness or gross
negligence, or pursuant to any such express indemnity, no property or assets of
any Partner, other than its interest in the Partnership, shall be subject to
levy, execution or other enforcement procedures for the satisfaction of any
judgment (or other judicial process) in favor of any other Partner(s) and
arising out of, or in connection with, this Agreement.  This Agreement is
executed by the officers of the General Partner solely as officers of the same
and not in their own individual capacities.

 

F.             To the extent that, at law or in equity, the General Partner has
duties (including fiduciary duties) and liabilities relating thereto to the
Partnership or the Limited Partners, the General Partner shall not be liable to
the Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of the General Partner otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of such General Partner.

 


SECTION 7.9            OTHER MATTERS CONCERNING THE GENERAL PARTNER


 

A.            The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.

 

B.            The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants

 

43

--------------------------------------------------------------------------------


 

and other consultants and advisers selected by it, and any act taken or omitted
to be taken in reliance upon the opinion of such Persons as to matters that the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

 

C.            The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty that
is permitted or required to be done by the General Partner hereunder.

 

D.            Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the. Partnership or any decision
of New Plan to refrain from acting on behalf of the Partnership, undertaken in
the good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of New Plan to continue to qualify as a REIT,
(ii) for New Plan otherwise to satisfy the REIT Requirements or (iii) to avoid
New Plan incurring any taxes under Code Section 857 or Code Section 4981, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

 


SECTION 7.10         TITLE TO PARTNERSHIP ASSETS


 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively with other Partners or
Persons, shall have any ownership interest in such Partnership assets or any
portion thereof. Title to any or all of the Partnership assets may be held in
the name of the Partnership, the General Partner or one or more nominees, as the
General Partner may determine, including Affiliates of the General Partner. The
General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable.  All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 


SECTION 7.11         RELIANCE BY THIRD PARTIES


 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without the consent or approval of any other Partner
or Person, to encumber, sell or otherwise use in any manner any and all assets
of the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership, and such Person shall
be entitled to deal with the General Partner as if it were the Partnership’s
sole party in interest, both legally and beneficially. Each Limited Partner
hereby waives any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the General
Partner in connection with any such dealing. In no event shall any Person

 

44

--------------------------------------------------------------------------------


 

dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expediency of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (iii) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

 


SECTION 7.12         CONTINUING OBLIGATIONS OF NEW PLAN


 

A.            New Plan unconditionally and irrevocably agrees to be jointly and
severally obligated (along with General Partner) to satisfy the General Partner
Obligations.  The obligations of New Plan hereunder are in addition to, and
independent of, the obligations of General Partner. A separate action or actions
may be brought and prosecuted against New Plan whether an action is brought
against General Partner or whether General Partner is joined in any such action
or actions. New Plan further agrees that it may be joined in any action against
General Partner in connection with the General Partner Obligations and recovery
may be had against New Plan in any such action. The Partners acknowledge that
New Plan’s obligations under this Section 7.12 are primary obligations and not
that of a guarantor or surety.

 

B.            New Plan hereby covenants that if any Qualifying Party tenders
Partnership Units for Redemption pursuant to the Partnership Agreement and their
respective Partner Schedules, and if the General Partner of the Partnership,
elects pursuant to Section 8.6B of the Partnership Agreement and the provisions
of the respective Partner Schedules, to acquire some or all of the Tendered
Units in exchange for REIT Shares, then (i) New Plan will cause such REIT Shares
to be issued as required to accomplish the Redemption, and (ii) to the extent
the Qualifying Party has been granted registration rights with respect to any
REIT Shares issued pursuant to Section 8.6B of the Partnership Agreement, such
registration rights shall continue to apply, without modification.

 


ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


 


SECTION 8.1            LIMITATION OF LIABILITY


 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement (including, without limitation, Section
10.4 hereof) or under the Act.

 

45

--------------------------------------------------------------------------------


 


SECTION 8.2            MANAGEMENT OF BUSINESS


 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, member, employee, partner, agent or trustee
of the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in the operations, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. The transaction of any such business by the
General Partner, any of its Affiliates or any officer, director, member,
employee, partner, agent, representative, or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such, shall not
affect, impair or eliminate the limitations on the liability of the Limited
Partners or Assignees under this Agreement.

 


SECTION 8.3            OUTSIDE ACTIVITIES OF LIMITED PARTNERS


 

Subject to any agreements entered into pursuant to Section 7.6.D hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
General Partner, the Partnership or a Subsidiary (including, without limitation,
any employment agreement), any Limited Partner and any Assignee, officer,
director, employee, agent, trustee, Affiliate or shareholder of any Limited
Partner shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities that are in direct or indirect competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person (other than the
General Partner, to the extent expressly provided herein), and such Person shall
have no obligation pursuant to this Agreement, subject to Section 7.6.D hereof
and any other agreements entered into by a Limited Partner or its Affiliates
with the General Partner, the Partnership or a Subsidiary, to offer any interest
in any such business ventures to the Partnership, any Limited Partner or any
such other Person, even if such opportunity is of a character that, if presented
to the Partnership, any Limited Partner or such other Person, could be taken by
such Person.

 


SECTION 8.4            RETURN OF CAPITAL


 

Except pursuant to the rights of Redemption set forth in Section 8.6 hereof, no
Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein.  Except to
the extent provided in Section 4.2 or Article 6 hereof or otherwise expressly
provided in this Agreement, no Limited Partner or Assignee shall have priority
over any other Limited Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions.

 

46

--------------------------------------------------------------------------------


 


SECTION 8.5            RIGHTS OF LIMITED PARTNERS RELATING TO THE PARTNERSHIP


 

A.            In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.C hereof, each Limited Partner shall
have the right, for a purpose reasonably related to such Limited Partner’s
interest as a limited partner in the Partnership, upon written demand with a
statement of the purpose of such demand and at such Limited Partner’s own
expense:

 

(1)           to obtain a copy of (i) the most recent annual and quarterly
reports filed with the SEC by the General Partner pursuant to the Exchange Act
and (ii) each report or other written communication sent to the shareholders of
the General Partner;

 

(2)           to obtain a copy of the Partnership’s federal, state and local
income tax returns for each Fiscal Year;

 

(3)           to obtain a current list of the name and last known business,
residence or mailing address of each Partner;

 

(4)           to obtain a copy of this Agreement and the Certificate and all
amendments thereto, together with executed Copies of all powers of attorney
pursuant to which this Agreement, the Certificate and all amendments thereto
have been executed; and

 

(5)           to obtain true and full information regarding the amount of cash
and a description and statement of any other property or services contributed by
each Partner and that each Partner has agreed to contribute in the future, and
the date on which each became a Partner.

 

B.            On written request, the Partnership shall notify any Limited
Partner that is a Qualifying Party of the then current Adjustment Factor or any
change made to the Adjustment Factor or to the REIT Shares Amount, Preferred
Return Per Unit or Specific Adjustment Factor applicable to such Limited
Partner.

 

C.            Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners, for such period
of time as the General Partner determines in its sole and absolute discretion to
be reasonable, any information that (i) the General Partner believes to be in
the nature of trade secrets or other information the disclosure of which the
General Partner in good faith believes is not in the best interests of the
Partnership or the General Partner or (ii) the Partnership or the General
Partner is required by law or by agreements with unaffiliated third parties to
keep confidential.

 


SECTION 8.6            REDEMPTION RIGHTS OF QUALIFYING PARTIES


 

A.            After the first Twelve-Month Period (or such shorter or longer
period as may be provided in a particular Partner Schedule), a Qualifying Party,
but no other Limited Partner or Assignee, shall have the right (subject to the
terms and conditions set forth herein) to require the Partnership to redeem all
or a portion of the Partnership Units held by such Tendering Party (such
Partnership Units being hereafter called “Tendered Units”) in exchange (a
“Redemption”)

 

47

--------------------------------------------------------------------------------


 

for the Cash Amount payable on the Specified Redemption Date. Any Redemption
shall be exercised pursuant to a Notice of Redemption delivered to the General
Partner by the Qualifying Party when exercising the Redemption right (the
“Tendering Party”). The Partnership’s obligation to effect a Redemption,
however, shall not arise or be binding against the Partnership (i) until and
unless there has been a Declination and (ii) before the first Business Day
following the Cut-Off Date. In the event of a Redemption, the Cash Amount shall
be delivered as a certified check payable to the Tendering Party or, in the
General Partner’s sole discretion, in immediately available funds.

 

B.            Notwithstanding the provisions of Section 8.6.A hereof, on or
before the close of business on the Cut-Off Date, the General Partner may, in
its sole and absolute discretion but subject to the Ownership Limit and the
transfer restrictions and other limitations of the Charter, elect to acquire
some or all (such percentage being referred to as the “Applicable Percentage”)
of the Tendered Units from the Tendering Party in exchange for REIT Shares.  If
the General Partner so elects, on the Specified Redemption Date the Tendering
Party shall sell such number of the Tendered Units to the General Partner in
exchange for a number of REIT Shares equal to the product of the REIT Shares
Amount and the Applicable Percentage.  The Tendering Party shall submit (i) such
information, certification or affidavit as the General Partner may reasonably
require in connection with the application of the Ownership Limit and other
restrictions and limitations of the Charter to any such acquisition and (ii)
such written representations, investment letters, legal opinions or other
instruments necessary, in the General Partner’s view, to effect compliance with
the Securities Act. In the event of a purchase of the Tendered Units pursuant to
this Section 8.6.B, the Tendering Party shall no longer have the right to cause
the Partnership to effect a Redemption of such Tendered Units, and, upon notice
to the Tendering Party by the General Partner, given on or before the close of
business on the Cut-Off Date, that the General Partner has elected to acquire
some or all of the Tendered Units pursuant to this Section 8.6.B, the obligation
of the Partnership to effect a Redemption of the Tendered Units as to which the
General Partner’s notice relates shall not accrue or arise. The product of the
Applicable Percentage and the REIT Shares Amount, if applicable, shall be
delivered by the General Partner as duly authorized, validly issued, fully paid
and nonassessable REIT Shares and, if applicable, Rights, free of any pledge,
lien, encumbrance or restriction, other than the Ownership Limit and other
restrictions provided in the Charter, the Bylaws of the General Partner, the
Securities Act and relevant state securities or “blue sky” laws.  Neither any
Tendering Party whose Tendered Units are acquired by the General Partner
pursuant to this Section 8.6.B, any other Partner, any Assignee nor any other
interested Person shall have any right to require or cause the General Partner
to register, qualify or list any REIT Shares owned or held by such Person,
whether or not such REIT Shares are issued pursuant to this Section 8.6.B, with
the SEC, with any state securities commissioner, department or agency, under the
Securities Act or the Exchange Act or with any stock exchange; provided,
however, that this limitation shall not be in derogation of any registration or
similar rights granted pursuant to any other written agreement between the
General Partner and any such Person.  Notwithstanding any delay in such
delivery, the Tendering Party shall be deemed the owner of such REIT Shares and
Rights for all purposes, including, without limitation, rights to vote or
consent, receive dividends, and exercise rights, as of the Specified Redemption
Date.  REIT Shares issued upon an acquisition of the Tendered Units by the
General Partner pursuant to this Section 8.6.B may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the

 

48

--------------------------------------------------------------------------------


 

General Partner in good faith determines to be necessary or advisable in order
to ensure compliance with such laws.

 

C.            Notwithstanding the provisions of Sections 8.6.A and 8.6.B hereof,
no Tendering Party (i) where the Redemption would consist of less than all the
Partnership Units held by Partners other than the General Partner, shall be
entitled to elect or effect a Redemption to the extent that the aggregate
Partnership Units of the Limited Partners would be reduced, as a result of the
Redemption (or the acquisition of the Tendered Units by the General Partner
pursuant to Section 8.6.B hereof), to less than one percent (1%) of all
Partnership Units outstanding immediately prior to delivery of the Notice of
Redemption and (ii) shall have any rights under this Agreement that would
otherwise be prohibited under the Charter.  To the extent that any attempted
Redemption or acquisition of the Tendered Units by the General Partner pursuant
to Section 8.6.B hereof would be in violation of this Section 8.6.C, it shall be
null and void ab initio, and the Tendering Party shall not acquire any rights or
economic interests in REIT Shares otherwise issuable by the General Partner
under Section 8.6.B hereof.

 

D.            In the event that the General Partner declines or fails to
exercise its purchase rights pursuant to Section 8.6.B hereof following receipt
of a Notice of Redemption (a “Declination”):

 

(1)           The General Partner shall give notice of such Declination to the
Tendering Party on or before the close of business on the Cut-Off Date. The
failure of the General Partner to give notice of such Declination by the close
of business on the Cut-Off Date shall itself constitute a Declination.

 

(2)           The Partnership may elect to raise funds for the payment of the
Cash Amount from any sources (including, but not limited to, the sale of any
Property and the incurrence of additional Debt) available to the Partnership.

 

E.             Notwithstanding the provisions of Section 8.6.B hereof, the
General Partner shall not, under any circumstances, elect to acquire Tendered
Units in exchange for the REIT Shares Amount if such exchange would be
prohibited under the Charter.

 

F.             Notwithstanding anything herein to the contrary (but subject to
Section 8.6.C hereof), with respect to any Redemption (or any tender of
Partnership Units for Redemption if the Tendered Units are acquired by the
General Partner pursuant to Section 8.6.B hereof) pursuant to this Section 8.6:

 

(1)           All Partnership Units acquired by the General Partner pursuant to
Section 8.6.B hereof shall automatically, and without further action required,
be converted into and deemed to be General Partner Interests comprised of the
same number of Partnership Units.

 

(2)           Subject to the Ownership Limit, no Tendering Party may effect a
Redemption for less than five hundred (500) Partnership Units or, if such
Tendering Party holds (as a Limited Partner or, economically, as an Assignee)
less than five hundred (500) Partnership Units, all of the Partnership Units
held by such Tendering Party.

 

49

--------------------------------------------------------------------------------


 

(3)           Each Tendering Party (a) may effect a Redemption only once in each
Twelve-Month Period (unless the restriction contained in this Section
8.6.F(3)(a) is waived by the General Partner in its sole and absolute
discretion) and (b) may not effect a Redemption during the period after the
Partnership Record Date with respect to a distribution and before the record
date established by the General Partner for a distribution to its shareholders
of some or all of its portion of such Partnership distribution.

 

(4)           Without the Consent of the General Partner (which may be given or
withheld in its sole and absolute discretion), no Tendering Party may effect a
Redemption within ninety (90) days following the closing of any prior registered
public offering of REIT Shares by the General Partner.

 

(5)           The consummation of such Redemption (or an acquisition of Tendered
Units by the General Partner pursuant to Section 8.6.B hereof, as the case may
be) shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

(6)           The Tendering Party shall continue to own (subject, in the case of
an Assignee, to the provisions of Section 11.5 hereof) all Partnership Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Partnership Units for all purposes of this
Agreement, until such Partnership Units are either paid for by the Partnership
pursuant to Section 8.6.A hereof or transferred to the General Partner and paid
for, by the issuance of the REIT Shares, pursuant to Section 8.6.B hereof on the
Specified Redemption Date. Until a Specified Redemption Date and an acquisition
of the Tendered Units by the General Partner pursuant to Section 8.6.B hereof,
the Tendering Party shall have no rights as a shareholder of the General Partner
with respect to the REIT Shares issuable in connection with such acquisition.

 

For purposes of determining compliance with the restrictions set forth in this
Section 8.6.F, all Partnership Units beneficially owned by a Related Party of a
Tendering Party shall be considered to be owned or held by such Tendering Party.

 

G.            In connection with an exercise of Redemption rights pursuant to
this Section 8.6, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:

 

(1)           A written affidavit, dated the same date as, and accompanying, the
Notice of Redemption, (a) disclosing the actual and constructive ownership, as
determined for purposes of Code Sections 856(a)(6), 856(h), 856(d)(2)(B) and
856(d)(5), of REIT Shares by (i) such Tendering Party and (ii) any Related Party
and (b) representing that, after giving effect to the Redemption or an
acquisition of the Tendered Units by the General Partner pursuant to Section
8.6.B hereof, neither the Tendering Party nor any Related Party will own REIT
Shares in excess of the Ownership Limit;

 

50

--------------------------------------------------------------------------------


 

(2)           A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares prior to
the closing of the Redemption or an acquisition of the Tendered Units by the
General Partner pursuant to Section 8.6.B hereof on the Specified Redemption
Date; and

 

(3)           An undertaking to certify, at and as a condition to the closing of
(i) the Redemption or (ii) the acquisition of the Tendered Units by the General
Partner pursuant to Section 8.6.B hereof on the Specified Redemption Date, that
either (a) the actual and constructive ownership of REIT Shares by the Tendering
Party and any Related Party remain unchanged from that disclosed in the
affidavit required by Section 8.6.G(l) or (b) after giving effect to the
Redemption or an acquisition of the Tendered Units by the General Partner
pursuant to Section 8.6.B hereof, neither the Tendering Party nor any Related
Party shall own REIT Shares in violation of the Ownership Limit.

 


SECTION 8.7            PARTNERSHIP RIGHT TO CALL LIMITED PARTNER INTERESTS


 

Notwithstanding any other provision of this Agreement, on and after the date on
which the aggregate Partnership Units of the Limited Partners are less than five
thousand (5,000), the Partnership shall have the right, but not the obligation,
from time to time and at any time to redeem any and all outstanding Limited
Partner Interests by treating any Limited Partner as a Tendering Party who has
delivered a Notice of Redemption pursuant to Section 8.6 hereof for the amount
of Partnership Units to be specified by the General Partner, in its sole and
absolute discretion, by notice to such Limited Partner that the Partnership has
elected to exercise its rights under this Section 8.7. Such notice given by the
General Partner to a Limited Partner pursuant to this Section 8.7 shall be
treated as if it were a Notice of Redemption delivered to the General Partner by
such Limited Partner. For purposes of this Section 8.7, (a) any Limited Partner
(whether or not otherwise a Qualifying Party) may, in the General Partner’s sole
and absolute discretion, be treated as a Qualifying Party that is a Tendering
Party and (b) the provisions of Sections 8.6.C(i), 8.6.F(2), 8.6.F(3) and
8.6.F(4) hereof shall not apply, but the remainder of Section 8.6 hereof shall
apply with such adjustments as shall be necessary in the circumstances.

 


SECTION 8.8            OTHER REDEMPTIONS


 

Notwithstanding the provisions of Section 8.6 hereof, nothing in this Agreement
shall preclude the redemption of a Limited Partner Interest or Partnership Units
by the Partnership upon such terms and conditions as may be negotiated between
the Limited Partner or Assignee holding such Limited Partner Interest or
Partnership Units, on the one hand, and the General Partner, on the other hand,
in their sole and absolute discretion. Such a redemption may include, without
limitation, the payment of cash by the Partnership to the Limited Partner or
Assignee, in a lump sum or in installments, or the distribution in kind of
Partnership assets to such Limited Partner or Assignee (which assets may be
encumbered), including assets to be designated by the Limited Partner or
Assignee and acquired (with or without debt financing) by the Partnership. Upon
any such redemption, the Partnership Units and Limited Partner Interest redeemed
and the applicable Partner Schedule shall be cancelled and the Partner Register
shall be amended as appropriate to reflect such redemption. In effecting any
such redemption by negotiated agreement, none of the Partnership, the General
Partner, the Limited Partner and the Assignee, as

 

51

--------------------------------------------------------------------------------


 

the case may be, shall incur any liability to any other Holder of Partnership
Units or have any duty to offer the same or similar terms for redemption of any
other Limited Partner Interest or Partnership Units.

 


ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS


 


SECTION 9.1            RECORDS AND ACCOUNTING


 

A.            The General Partner shall keep or cause to be kept at the
principal office of the Partnership those records and documents required to be
maintained by the Act and other books and records deemed by the General Partner
to be appropriate with respect to the Partnership’s business, including, without
limitation, all books and records necessary to provide to the Limited Partners
any information, lists and copies of documents required to be provided pursuant
to Section 8.5.A or Section 9.3 hereof. Any records maintained by or on behalf
of the Partnership in the regular course of its business may be kept on, or be
in the form of, punch cards, magnetic tape, photographs, micrographics or any
other information storage device, provided that the records so maintained are
convertible into clearly legible written form within a reasonable period of
time.

 

B.            The books of the Partnership shall be maintained, for financial
and tax reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles, or on such other basis as the General Partner
determines to be necessary or appropriate. To the extent permitted by sound
accounting practices and principles, the Partnership and the General Partner may
operate with integrated or consolidated accounting records, operations and
principles.

 


SECTION 9.2            FISCAL YEAR


 

The Fiscal Year of the Partnership shall be the calendar year.

 


SECTION 9.3            REPORTS


 

A.            As soon as practicable, but in no event later than ninety (90)
days after the close of each Fiscal Year, the General Partner shall cause to be
mailed to each Limited Partner, of record as of the close of the Fiscal Year, an
annual report containing financial statements of the Partnership, or of New Plan
or the General Partner if such statements are prepared solely on a consolidated
basis with New Plan or the General Partner, for such Fiscal Year, presented in
accordance with generally accepted accounting principles. Such statements of the
Partnership need not be audited if such statements are consolidated with audited
financial statements of New Plan or the General Partner.

 

B.            As soon as practicable, but in no event later than sixty (60) days
after the close of each calendar quarter (except the last calendar quarter of
each year), the General Partner shall cause to be mailed to each Limited
Partner, of record as of the last day of the calendar quarter, a report
containing unaudited financial statements of the Partnership, or of New Plan or
the

 

52

--------------------------------------------------------------------------------


 

General Partner, if such statements are prepared solely on a consolidated basis
with New Plan or the General Partner, and such other information as may be
required by applicable law or regulation or as the General Partner determines to
be appropriate.

 


ARTICLE 10
TAX MATTERS


 


SECTION 10.1         PREPARATION OF TAX RETURNS


 

The General Partner shall arrange for the preparation and timely filing of all
returns with respect to Partnership income, gains, deductions, losses and other
items required of the Partnership for federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for federal and state income tax reporting purposes. The Limited
Partners shall promptly provide the General Partner with such information
relating to the Contributed Properties, including tax basis and other relevant
information, as may be reasonably requested by the General Partner from time to
time.

 


SECTION 10.2         TAX ELECTIONS


 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code, including, but not limited to, the election to use the “recurring
item” method of accounting provided under Code Section 461(h) with respect to
property taxes imposed on the Partnership’s Properties; provided, however, that,
if the “recurring item” method of accounting is elected with respect to such
property taxes, the Partnership shall pay the applicable property taxes prior to
the date provided in Code Section 461(h) for purposes of determining economic
performance; provided, further, that the General Partner shall make the election
under Code Section 754 upon a Permitted Transfer under Section 11.3.A or upon
the death of any Limited Partner. The General Partner shall have the right to
seek to revoke any such election (including, without limitation, any election
under Code Sections 461(h) and 754) upon the General Partner’s determination in
its sole and absolute discretion that such revocation is in the best interests
of the Partners; provided, however, that the General Partner may seek to revoke
the election under Code Section 754 only with the Consent of a Majority in
Interest of the Limited Partners.

 


SECTION 10.3         TAX MATTERS PARTNER


 

A.            The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. The tax matters partner shall
receive no compensation for its services. All third-party costs and expenses
incurred by the tax matters partner in performing its duties as such (including
legal and accounting fees and expenses) shall be borne by the Partnership in
addition to any reimbursement pursuant to Section 7.4 hereof.  Nothing herein
shall be construed to restrict the Partnership from engaging an accounting firm
to assist the tax matters partner in discharging its duties hereunder, so long
as the compensation paid by the Partnership for such services is reasonable. At
the request of any Limited Partner, the General

 

53

--------------------------------------------------------------------------------


 

Partner agrees to consult with such Limited Partner with respect to the
preparation and filing of any returns and with respect to any subsequent audit
or litigation relating to such returns; provided, however, that the filing of
such returns shall be in the sole and absolute discretion of the General
Partner.

 

B.            The tax matters partner is authorized, but not required:

 

(1)           to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Code
Section 6231) or a member of a “notice group” (as defined in Code Section
6223(b)(2)).

 

(2)           in the event that a notice of a final administrative adjustment at
the Partnership level of any item required to be taken into account by a Partner
for tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located. If the tax matters partner determines that the United
States District Court or the United States Claims Court is the most appropriate
forum in which to seek judicial review, the tax matters partner shall notify
each Person who was a Partner at any time during the Partnership’s taxable year
to which the final adjustment relates of the approximate amount by which such
Person’s tax liability would be increased (based on such assumptions as the tax
matters partner may in good faith make) if the treatment of partnership items on
such Person’s return was made consistent with the treatment of partnership items
on the Partnership’s return, as adjusted by the final adjustment. Unless each
such Person deposits with the tax matters partner, for deposit with the IRS, the
approximate amount of such Person’s increased tax liability, together with a
written agreement to make additional deposits if required to satisfy the
jurisdictional requirements of the Court, within thirty (30) days after the tax
matters partner’s notice to such Person, the tax matters partner shall not seek
judicial review in such Court. Instead, the tax matters partner may, but shall
not be obligated to, file a petition in the United States Tax Court;

 

(3)           to intervene in any action brought by any other Partner for
judicial review of a final adjustment;

 

(4)           to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

54

--------------------------------------------------------------------------------


 

(5)           to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and

 

(6)           to take any other action on behalf of the Partners in connection
with any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.

 


SECTION 10.4         WITHHOLDING


 

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of federal,
state, local or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Code Section 1441, Code Section 1442, Code Section 1445
or Code Section 1446. Any amount paid on behalf of or with respect to a Limited
Partner shall constitute a loan by the Partnership to such Limited Partner,
which loan shall be repaid by such Limited Partner within fifteen (15) days
after notice from the General Partner that such payment must be made unless (i)
the Partnership withholds such payment from a distribution that would otherwise
be made to the Limited Partner or (ii) the General Partner determines, in its
sole and absolute discretion, that such payment may be satisfied out of the
Available Cash of the Partnership that would, but for such payment, be
distributed to the Limited Partner. Each Limited Partner hereby unconditionally
and irrevocably grants to the Partnership a security interest in such Limited
Partner’s Partnership Interest to secure such Limited Partner’s obligation to
pay to the Partnership any amounts required to be paid pursuant to this Section
10.4. In the event that a Limited Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.4 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner (including, without limitation, the right to receive distributions). Any
amounts payable by a Limited Partner hereunder shall bear interest at the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in the Wall Street Journal, plus four (4) percentage
points (but not higher than the maximum lawful rate) from the date such amount
is due (i.e., fifteen (15) days after demand) until such amount is paid in full.
Each Limited Partner shall take such actions as the Partnership or the General
Partner shall request in order to perfect or enforce the security interest
created hereunder.

 

55

--------------------------------------------------------------------------------


 


ARTICLE 11
TRANSFERS AND WITHDRAWALS


 


SECTION 11.1         TRANSFER


 

A.            No part of the interest of a Partner shall be subject to the
claims of any creditor, to any spouse for alimony or support, or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement.

 

B.            No Partnership Interest shall be Transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any Transfer or purported Transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void ab initio.

 


SECTION 11.2         TRANSFER OF GENERAL PARTNER’S PARTNERSHIP INTEREST


 

A.            The General Partner may not Transfer any of its General Partner
Interest or withdraw from the Partnership except as provided in Section 11.2.B
hereof.  For purposes of Article 11, “Transfer” includes, without limitation,
any sale, assignment, bequest, conveyance, devise, gift (outright or in trust),
Pledge, encumbrance, hypothecation, mortgage, exchange, transfer or other
disposition or act of alienation, whether voluntary or involuntary or by
operation of law of any equity interests or securities in General Partner, of
any nature or character whatsoever (including, but not limited to, rights of any
nature or character, to purchase and/or convert into equity interests or
securities of General Partner).  For purposes of Section 11.2.B (including the
exception permitted by clause (iv) of Section 11.2.B), “Transfer” also shall
include a change in the equity ownership of New Plan, through a restructuring,
recapitalization, reclassification or otherwise, that results in the common
stock of New Plan no longer being publicly traded on any national securities
exchange or The Nasdaq Stock Market’s National Market System (a “Going Private
Transaction”).

 

B.            The General Partner shall not withdraw from the Partnership and
shall not Transfer all or any portion of its General Partner Interest in the
Partnership (whether by sale, disposition, statutory merger or consolidation,
liquidation or otherwise) without the Consent of a Majority of Remaining
Partners, which Consent may be given or withheld in their sole and absolute
discretion; provided, that the General Partner may transfer its General Partner
Interest without the Consent of a Majority of Remaining Partners (i) to an
Affiliate of the General Partner so long as arrangements are made so that the
REIT Shares to be issued pursuant to Section 8.6B continue to be shares of New
Plan’s common stock, par value $.01 per share, and that such common stock
continues to be listed on any national securities exchange or The Nasdaq Stock
Market’s National Market System, (ii) in connection with a sale of all or
substantially all of New Plan’s assets, (iii) in connection with a merger,
consolidation or other business combination involving New Plan, or (iv) in
connection with any Going Private Transaction, but only if, in the case of a
sale of all or substantially all of New Plan’s assets, a merger, consolidation
or other business combination involving New Plan, or a Going Private Transaction
involving New Plan (a “Termination Transaction”), in connection therewith all
Limited Partners will have the right to

 

56

--------------------------------------------------------------------------------


 

elect to receive, for each Partnership Unit, an amount of cash, securities, or
other property equal to the product of the Adjustment Factor (or Specific
Adjustment Factor, as applicable) multiplied by the greatest amount of cash,
securities or other property paid to a holder of REIT Shares in consideration of
one such REIT Share in connection with such Termination Transaction (the
“Transaction Consideration”) at any time during the period from and after the
date on which the Termination Transaction is consummated; provided that if, in
connection with the Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of more than fifty
percent (50%) of the outstanding REIT Shares, each holder of Partnership Units
shall have the right to elect to receive without any right of Consent set forth
above in this subsection B, the greatest amount of cash, securities, or other
property which such holder would have received had it exercised the Redemption
right set forth in Section 8.6.A and received REIT Shares in exchange for its
Partnership Units immediately prior to the expiration of such purchase, tender
or exchange offer and had thereupon accepted such purchase, tender or exchange
offer.  Each Limited Partner who does not elect to receive the Transaction
Consideration as described above shall remain as a Limited Partner in the
Partnership.  Upon any Transfer of such a Partnership Interest pursuant to the
Consent of such Partners and otherwise in accordance with the provisions of this
Section 11.2.B, the transferee shall become a successor General Partner for all
purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner, once such transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired. It is a condition to any Transfer otherwise permitted hereunder that
the transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such Transferred Partnership Interest, and such Transfer shall relieve the
transferor General Partner of its obligations under this Agreement without the
Consent of the Limited Partners.  In the event that the General Partner
withdraws from the Partnership, in violation of this Agreement or otherwise, or
otherwise dissolves or terminates, or upon the bankruptcy of the General
Partner, a Majority of Remaining Partners may elect to continue the Partnership
business by selecting a successor General Partner in accordance with the Act.

 


SECTION 11.3         LIMITED PARTNERS’ RIGHTS TO TRANSFER


 

A.            General.  Prior to the end of the first Twelve-Month Period, no
Limited Partner shall Transfer all or any portion of its Partnership Interest to
any transferee without the consent of the General Partner, which consent may be
withheld in its sole and absolute discretion; provided, however, that any
Limited Partner may, at any time, without the consent of the General Partner,
(i) Transfer all or part of its Partnership Interest to any Designated Party,
any Family Member, any Controlled Entity or any Affiliate, provided that the
transferee is, in any such case, a Qualified Transferee, or (ii) pledge (a
“Pledge”) all or any portion of its Partnership Interest to a lending
institution, that is not an Affiliate of such Limited Partner, as collateral or
security for a bona fide loan or other extension of credit, and Transfer such
pledged Partnership Interest to such lending institution in connection with the
exercise of remedies under such loan or extension or credit (any Transfer or
Pledge permitted by this proviso is hereinafter referred to as a “Permitted
Transfer”).  After such first Twelve-Month Period, each Limited Partner, and
each

 

57

--------------------------------------------------------------------------------


 

transferee of Partnership Units or Assignee pursuant to a Permitted Transfer,
shall have the right to Transfer all or any portion of its Partnership Interest
to any Person, subject to the provisions of Section 11.6 hereof and to
satisfaction of each of the following conditions:

 

(1)           General Partner Right of First Refusal.  The transferring Partner
shall give written notice of the proposed Transfer to the General Partner, which
notice shall state (i) the identity of the proposed transferee and (ii) the
amount and type of consideration proposed to be received for the Transferred
Partnership Units. The General Partner shall have ten (10) Business Days upon
which to give the Transferring Partner notice of its election to acquire the
Partnership Units on the proposed terms. If it so elects, it shall purchase the
Partnership Units on such terms within ten (10) Business Days after giving
notice of such election; provided, however, that such closing may be deferred to
the extent necessary to effect compliance with the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, if applicable, and any other applicable requirements
of law. If it does not so elect, the Transferring Partner may Transfer such
Partnership Units to a third party, on terms no more favorable to the transferee
than the proposed terms, subject to the other conditions of this Section 11.3.

 

(2)           Qualified Transferee.  Any Transfer of a Partnership Interest
shall be made only to a single Qualified Transferee; provided, however, that,
for such purposes, all Qualified Transferees that are Affiliates, or that
comprise investment accounts or funds managed by a single Qualified Transferee
and its Affiliates, shall be considered together to be a single Qualified
Transferee; provided, further, that each Transfer meeting the minimum Transfer
restriction of Section 11.3.A(3) hereof may be to a separate Qualified
Transferee.

 

(3)           Minimum Transfer Restriction.  Any Transferring Partner must
Transfer not less than the lesser of (i) five thousand (5,000) Partnership Units
(or such lesser number as to which the General Partner has consented in writing)
or (ii) all of the remaining Partnership Units owned by such Transferring
Partner; provided, however, that, for purposes of determining compliance with
the foregoing restriction, all Partnership Units owned by Affiliates of a
Limited Partner shall be considered to be owned by such Limited Partner.

 

(4)           Transferee Agreement to Effect a Redemption.  Any proposed
transferee shall deliver to the General Partner a written agreement reasonably
satisfactory to the General Partner to the effect that the transferee will,
within six (6) months after consummation of the Partnership Units Transfer,
tender its Partnership Units for Redemption in accordance with the terms of the
Redemption rights provided in Section 8.6 hereof.

 

(5)           Exception for Permitted Transfers.  The conditions of
Sections 11.3.A(1) through 11.3.A(4) hereof shall not apply in the case of a
Permitted Transfer.

 

It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is a Permitted Transfer or is effected during or after the first
Twelve-Month Period) that the

 

58

--------------------------------------------------------------------------------


 

transferee assume by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest. Notwithstanding the foregoing, any
transferee of any Transferred Partnership Interest shall be subject to any and
all ownership limitations (including, without limitation, the Ownership Limit)
contained in the Charter that may limit or restrict such transferee’s ability to
exercise its Redemption rights, including, without limitation, the Ownership
Limit. Any transferee, whether or not admitted as a Substituted Limited Partner,
shall take subject to the obligations of the transferor hereunder. Unless
admitted as a Substituted Limited Partner, no transferee, whether by a voluntary
Transfer, by operation of law or otherwise, shall have any rights hereunder,
other than the rights of an Assignee as provided in Section 11.5 hereof.

 

B.            Incapacity.  If a Limited Partner is subject to Incapacity, the
executor, administrator, trustee, committee, guardian, conservator or receiver
of such Limited Partner’s estate shall have all the rights of a Limited Partner,
but not more rights than those enjoyed by other Limited Partners, for the
purpose of settling or managing the estate, and such power as the Incapacitated
Limited Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

C.            Opinion of Counsel.  In connection with any Transfer of a Limited
Partner Interest, the General Partner shall have the right to receive an opinion
of counsel reasonably satisfactory to it to the effect that the proposed
Transfer may be effected without registration under the Securities Act and will
not otherwise violate any federal or state securities laws or regulations
applicable to the Partnership or the Partnership Interests Transferred. If, in
the opinion of such counsel, such Transfer would require the filing of a
registration statement under the Securities Act or would otherwise violate any
federal or state securities laws or regulations applicable to the Partnership or
the Partnership Units, the General Partner may prohibit any Transfer otherwise
permitted under this Section 11.3 by a Limited Partner of Partnership Interests.

 

D.            Adverse Tax Consequences.  No Transfer by a Limited Partner of its
Partnership Interests (including any Redemption, any other acquisition of
Partnership Units by the General Partner or any acquisition of Partnership Units
by the Partnership) may be made to any person if (i) in the opinion of legal
counsel for the Partnership, it would result in the Partnership being treated as
an association taxable as a corporation, or (ii) such Transfer is effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Code Section 7704.

 


SECTION 11.4         SUBSTITUTED LIMITED PARTNERS


 

A.            No Limited Partner shall have the right to substitute a transferee
(including any Designated Party or other transferees pursuant to Transfers
permitted by Section 11.3 hereof) as a Limited Partner in its place. A
transferee (including, but not limited to, any Designated Party) of the interest
of a Limited Partner may be admitted as a Substituted Limited Partner only with
the Consent of the General Partner, which Consent may be given or withheld by
the General Partner in its sole and absolute discretion (or in the reasonable
discretion of the General Partner

 

59

--------------------------------------------------------------------------------


 

if the Partnership receives an opinion from counsel for the Partnership that
conditioning the admittance of a transferee as a Substituted Limited Partner
upon the sole and absolute discretion of the General Partner is no longer
necessary under federal or state tax laws or regulations), provided, however,
that such consent shall be granted to transferees under pledges or other
collateral transfers effected by a Limited Partner to secure the repayment of a
loan or other obligation; provided, further, however, that each such pledgee
shall agree in writing, prior to admittance of such pledgee or purchaser from
such pledgee as a Substituted Limited Partner, to (i) subordinate its rights
with respect to the pledged interest to any and all rights granted by the
pledging Limited Partner to the Partnership, whether or not such rights
constitute perfected security interests in favor of the Partnership, including,
without limitation, any rights to withhold, restrict or offset distributions in
respect of such pledged interest under the terms of any agreement between the
Partnership and the pledging Limited Partner, and (ii) to defer the exercise of
its rights as a secured creditor to realize upon the collateral in the case of
an event of default until the expiration of any applicable “lock-up” period
under the terms of any agreement between the Partnership and the pledging
Limited Partner. The failure or refusal by the General Partner to permit a
transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action against the Partnership or the General
Partner, except where such failure or refusal breaches the provisions
hereinabove contained. Subject to the foregoing, an Assignee shall not be
admitted as a Substituted Limited Partner until and unless it furnishes to the
General Partner (i) evidence of acceptance, in form and substance satisfactory
to the General Partner, of all the terms, conditions and applicable obligations
of this Agreement, including, without limitation, the power of attorney granted
in Section 2.4 hereof, (ii) a Partner Schedule executed by such Assignee and
(iii) such other documents and instruments as may be required or advisable, in
the sole and absolute discretion of the General Partner, to effect such
Assignee’s admission as a Substituted Limited Partner.

 

B.            A transferee who has been admitted as a Substituted Limited
Partner in accordance with this Article 11 shall have all the rights and powers
and be subject to all the restrictions and liabilities of a Limited Partner
under this Agreement.

 

C.            Upon the admission of a Substituted Limited Partner, the General
Partner shall amend the Partner Register to reflect the name and address of such
Substituted Limited Partner and to eliminate, if necessary, the name and address
of the predecessor of such Substituted Limited Partner. In addition, the
Substituted Limited Partner and the General Partner shall execute a Partner
Schedule with respect to such Substituted Limited Partner, which Partner
Schedule shall supersede, to the extent necessary, the Partner Schedule for the
predecessor of such Substituted Limited Partner.

 


SECTION 11.5         ASSIGNEES


 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 hereof as a
Substituted Limited Partner, as described in Section 11.4 hereof, such
transferee shall be considered an Assignee for purposes of this Agreement.  An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses and other items of
income, gain, loss,

 

60

--------------------------------------------------------------------------------


 

deduction and credit of the Partnership attributable to the Partnership Units
assigned to such transferee and the rights to Transfer the Partnership Units
provided in this Article 11, but shall not be deemed to be a holder of
Partnership Units for any other purpose under this Agreement (other than as
expressly provided in Section 8.6 hereof with respect to a Qualifying Party that
becomes a Tendering Party), and shall not be entitled to effect a Consent or
vote with respect to such Partnership Units on any matter presented to the
Limited Partners for approval (such right to Consent or vote, to the extent
provided in this Agreement or under the Act, fully remaining with the transferor
Limited Partner). In the event that any such transferee desires to make a
further assignment of any such Partnership Units, such transferee shall be
subject to all the provisions of this Article 11 to the same extent and in the
same manner as any Limited Partner desiring to make an assignment of Partnership
Units.

 


SECTION 11.6         GENERAL PROVISIONS


 

A.            No Limited Partner may withdraw from the Partnership other than as
a result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this article 11, with respect to which the transferee
becomes a Substituted Limited Partner, or pursuant to a Redemption (or
acquisition by the General Partner) of all of its Partnership Units under
Section 8.6 hereof.

 

B.            Any Limited Partner who shall Transfer all of its Partnership
Units in a Transfer (i) permitted pursuant to this Article 11 where such
transferee was admitted as a Substituted Limited Partner, (ii) pursuant to the
exercise of its rights to effect a Redemption of all of its Partnership Units
under Section 8.6 hereof or (iii) to the General Partner, whether or not
pursuant to Section 8.6.B hereof, shall cease to be a Limited Partner.

 

C.            If any Partnership Unit is Transferred in compliance with the
provisions of this Article 11, or is redeemed by the Partnership or acquired by
the General Partner pursuant to Section 8.6 hereof, on any day other than the
first day of a Fiscal Year, then Net Income, Net Loss, each item thereof and all
other items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Fiscal Year shall be allocated to the transferor
Partner or the Tendering Party, as the case may be, and, in the case of a
Transfer or assignment other than a Redemption, to the transferee Partner
(including, without limitation, the General Partner in the case of an
acquisition of Partnership Units pursuant to Section 8.6 hereof) or Assignee, by
taking into account their varying interests during the Fiscal Year in accordance
with Code Section 706(d), using the “daily proration” or “interim closing of the
books” method or another permissible method selected by the General Partner.
Solely for purposes of making such allocations, the General Partner, in its sole
and absolute discretion, may determine that each of such items for the calendar
month in which a Transfer occurs shall be allocated to the transferee Partner or
Assignee and none of such items for the calendar month in which a Transfer or a
Redemption occurs shall be allocated to the transferor Partner or the Tendering
Party, as the case may be, if such Transfer occurs on or before the fifteenth
(15th) day of the month; otherwise such items for such calendar month shall be
allocated to the transferor. All distributions of Available Cash attributable to
such Partnership Unit with respect to which the Partnership Record Date is
before the date of such Transfer, assignment or Redemption shall be made to the
transferor Partner or the Tendering Party, as the case may be, and, in the case
of a Transfer other

 

61

--------------------------------------------------------------------------------


 

than a Redemption, all distributions of Available Cash thereafter attributable
to such Partnership Unit shall be made to the transferee Partner or Assignee.

 

D.            In addition to any other restrictions on Transfer herein
contained, in no event may any Transfer or assignment of a Partnership Interest
by any Partner or Assignee (including any Redemption, any acquisition of
Partnership Units by the General Partner or any other acquisition of Partnership
Units by the Partnership) be made:

 

(a)           to any person or entity who lacks the legal right, power or
capacity to own a Partnership Interest;

 

(b)           in violation of applicable law;

 

(c)           in the event that such Transfer would cause New Plan to cease to
comply with the REIT Requirements;

 

(d)           if such Transfer would, in the opinion of counsel to the
Partnership or the General Partner, cause an increased tax liability to any
other Partner or Assignee as a result of the termination of the Partnership, in
either case for federal or state income tax purposes (except as a result of the
Redemption (or acquisition by the General Partner) of all Partnership Units held
by all Limited Partners);

 

(e)           if such Transfer would, in the opinion of legal counsel to the
Partnership, cause the Partnership either (i) to cease to be classified as a
partnership or (ii) to be classified as a publicly traded partnership treated as
a corporation, in either case for federal income tax purposes (except as a
result of the Redemption (or acquisition by the General Partner) of all
Partnership Units held by all Limited Partners);

 

(f)            if such Transfer would cause the Partnership to become, with
respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in ERISA Section 3(14)) or a “disqualified
person” (as defined in Code Section 4975(c));

 

(g)           if such Transfer would, in the opinion of legal counsel to the
Partnership, cause any portion of the assets of the Partnership to constitute
assets of any employee benefit plan pursuant to Department of Labor Regulations
Section 2510.2-101;

 

(h)           if such Transfer requires the registration of such Partnership
Interest pursuant to any applicable federal or state securities laws;

 

(i)            if such Transfer causes the Partnership (as opposed to the
General Partner) to become a reporting company under the Exchange Act; or

 

(j)            if such Transfer subjects the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended.

 

62

--------------------------------------------------------------------------------


 


ARTICLE 12
ADMISSION OF PARTNERS


 


SECTION 12.1         ADMISSION OF SUCCESSOR GENERAL PARTNER


 

A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 hereof who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
immediately prior to such Transfer.  Any such successor shall carry on the
business of the Partnership without dissolution. In each case, the admission
shall be subject to the successor General Partner executing and delivering to
the Partnership an acceptance of all of the terms, conditions and applicable
obligations of this Agreement and such other documents or instruments as may be
required to effect the admission.

 


SECTION 12.2         ADMISSION OF ADDITIONAL LIMITED PARTNERS


 

A.            A Person (other than an existing Partner) who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all of the terms, conditions
and applicable of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof, (ii) a Partner Schedule executed by such
Person and (iii) such other documents or instruments as may be required in the
sole and absolute discretion of the General Partner in order to effect such
Person’s admission as an Additional Limited Partner.

 

B.            Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.

 

C.            If any Additional Limited Partner is admitted to the Partnership
on any day other than the first day of a Fiscal Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit allocable among Partners and Assignees for such Fiscal Year shall be
allocated among such Additional Limited Partner and all other Partners and
Assignees by taking into account their varying interests during the Fiscal Year
in accordance with Code Section 706(d), using the “interim closing of the books”
method or another permissible method selected by the General Partner.  Solely
for purposes of making such allocations, each of such items for the calendar
month in which an admission of any Additional Limited Partner occurs shall be
allocated among all the Partners and Assignees including such Additional Limited
Partner, in accordance with the principles described in Section 11.6.C hereof.
All distributions of Available Cash with respect to which the Partnership Record
Date is before the date of such admission shall be trade solely to Partners and
Assignees other than the Additional Limited Partner, and all distributions of
Available Cash thereafter shall be made to all the Partners and Assignees
including such Additional Limited Partner.

 

63

--------------------------------------------------------------------------------


 


SECTION 12.3         AMENDMENT OF AGREEMENT AND CERTIFICATE OF LIMITED
PARTNERSHIP


 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of the Partner Register) and, if
required by law, shall prepare and file an amendment to the Certificate and may
for this purpose exercise the power of attorney granted pursuant to Section 2.4
hereof.

 


SECTION 12.4         LIMIT ON NUMBER OF PARTNERS


 

No Person shall be admitted to the Partnership as a Substituted Limited Partner
or an Additional Limited Partner if the effect of such admission (a) would be to
cause the Partnership to have more than five hundred (500) Partners, including
as Partners for this purpose those Persons indirectly owning an interest in the
Partnership through another partnership, a limited liability company, a
subchapter S corporation or a grantor trust, or otherwise cause the Partnership
to become a reporting company under the Exchange Act, or (b) would, in the
opinion of legal counsel to the Partnership, cause the Partnership either (i) to
cease to be classified as a partnership or (ii) to be classified as a publicly
traded partnership treated as a corporation, in either case for federal income
tax purposes (except as a result of the Redemption (or acquisition by the
General Partner) of all Partnership Units held by all Limited Partners).

 


ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION


 


SECTION 13.1         DISSOLUTION


 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution. However, the Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (each a “Liquidating Event”):

 

A.            the expiration of its term as provided in Section 2.5 hereof;

 

B.            an event of withdrawal, as defined in the Act (including, without
limitation, bankruptcy), of the sole General Partner unless, within ninety (90)
days after the withdrawal, a Majority of Remaining Partners agree in writing, in
their sole and absolute discretion, to continue the business of the Partnership
and to the appointment, effective as of the date of withdrawal, of a successor
General Partner;

 

C.            an election to dissolve the Partnership made by the General
Partner, with the Consent of a Majority in Interest of the Limited Partners;

 

64

--------------------------------------------------------------------------------


 

D.            entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;

 

E.             the occurrence of a Terminating Capital Transaction; or

 

F.             the Redemption (or acquisition by the General Partner) of all
Partnership Units other than Partnership Units held by the General Partner.

 

Section 13.1.B shall be of no further force or effect on the date that the
Partnership receives an opinion from counsel for the Partnership that such
provision is no longer necessary for federal or state tax laws or regulations.

 


SECTION 13.2         WINDING UP


 

A.            Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners. 
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership’s business and affairs.  The General Partner (or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, become bankrupt within the meaning of the Act or ceased to operate,
any Person elected by a Majority in Interest of the Limited Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

 

(1)           First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Partners and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);

 

(2)           Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;

 

(3)           Third, to the satisfaction of all of the Partnership’s debts and
liabilities to the other Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and

 

(4)           The balance, if any, to the General Partner, the Limited Partners
and any Assignees in accordance with and in proportion to their positive Capital
Account balances, after giving effect to all contributions, distributions and
allocations for all periods.

 

65

--------------------------------------------------------------------------------


 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

 

B.            Notwithstanding the provisions of Section 13.2.A hereof that
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

 

C.            In the event that the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
pursuant to this Article 13 to the Partners and Assignees that have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2)
to the extent of, and in proportion to, positive Capital Account balances. If
any Partner has a deficit balance in its Capital Account (after giving effect to
all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever. In
the sole and absolute discretion of the General Partner or the Liquidator, a pro
rata portion of the distributions that would otherwise be made to the Partners
pursuant to this Article 13 may be withheld or escrowed to provide a reasonable
reserve for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership,
provided that such withheld or escrowed amounts shall be distributed to the
General Partner and Limited Partners and Assignees in the manner and order of
priority set forth in Section 13.2.A hereof as soon as practicable.

 


SECTION 13.3         DEEMED DISTRIBUTION AND RECONTRIBUTION


 

Notwithstanding any other provision of this Article 13, in the event that the
Partnership is liquidated within the meaning of Regulations Section
1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the Partnership’s
Property shall not be liquidated, the Partnership’s liabilities shall not be
paid or discharged and the Partnership’s affairs shall not be wound up. Instead,
for federal and state income tax purposes, the Partnership shall be deemed to
have made such transfers of assets, liabilities and partnership interests as are
provided in Regulations Section 1.708-1(b)(4); provided, however, that nothing
in this Section 13.4 shall be deemed to have

 

66

--------------------------------------------------------------------------------


 

constituted any Assignee as a Substituted Limited Partner without compliance
with the provisions of Section 11.4 hereof.

 


SECTION 13.4         RIGHTS OF LIMITED PARTNERS


 

Except as otherwise provided in this Agreement, (a) each Limited Partner shall
look solely to the assets of the Partnership for the return of its Capital
Contribution, (b) no Limited Partner shall have the right or power to demand or
receive property other than cash from the Partnership and (c) no Limited Partner
shall have priority over any other Limited Partner as to the return of its
Capital Contributions, distributions or allocations.

 


SECTION 13.5         NOTICE OF DISSOLUTION


 

In the event that a Liquidating Event occurs or an event occurs that would, but
for an election or objection by one or more Partners pursuant to Section 13.1
hereof, result in a dissolution of the Partnership, the General Partner shall,
within thirty (30) days thereafter, provide written notice thereof to each of
the Partners and, in the General Partner’s sole and absolute discretion or as
required by the Act, to all other parties with whom the Partnership regularly
conducts business (as determined in the sole and absolute discretion of the
General Partner), and the General Partner may, or, if required by the Act,
shall, publish notice thereof in a newspaper of general circulation in each
place in which the Partnership regularly conduct business (as determined in the
sole and absolute discretion of the General Partner).

 


SECTION 13.6         CANCELLATION OF CERTIFICATE OF LIMITED PARTNERSHIP


 

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2 hereof, the Partnership shall be terminated, a
certificate of cancellation shall be filed with the State of Delaware, all
qualifications of the Partnership as a foreign limited partnership or
association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.

 


SECTION 13.7         REASONABLE TIME FOR WINDING-UP


 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
between the Partners during the period of liquidation.

 

67

--------------------------------------------------------------------------------


 


ARTICLE 14
PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS


 


SECTION 14.1         PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS


 

The actions requiring consent or approval of Limited Partners pursuant to this
Agreement, including Section 7.3 hereof, or otherwise pursuant to applicable
law, are subject to the procedures set forth in this Article 14.

 


SECTION 14.2         AMENDMENTS


 

Amendments to this Agreement may be proposed by the General Partner or by a
Majority in Interest of the Limited Partners.  Following such proposal, the
General Partner shall submit any proposed amendment to the Limited Partners. The
General Partner shall seek the written consent of the Limited Partners on the
proposed amendment or shall call a meeting to vote thereon and to transact any
other business that the General Partner may deem appropriate.  The affirmative
vote or consent, as applicable, of the General Partner and a Majority in
Interest of the Limited Partners is required for the approval of a proposed
amendment. For purposes of obtaining a written consent, the General Partner may
require a response within a reasonable specified time; but not less than fifteen
(15) days, and failure to respond in such time period shall constitute a consent
that is consistent with the General Partner’s recommendation with respect to the
proposal; provided, however, that an action shall become effective at such time
as requisite consents are received even if prior to such specified time.

 


SECTION 14.3         MEETINGS OF THE PARTNERS


 

A.            Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
a Majority in Interest of the Limited Partners. The call shall state the nature
of the business to be transacted. Notice of any such meeting shall be given to
all Partners not less than seven (7) days nor more than thirty (30) days prior
to the date of such meeting. Partners may vote in person or by proxy at such
meeting. Whenever the vote or Consent of Partners is permitted or required under
this Agreement, such vote or Consent may be given at a meeting of Partners or
may be given in accordance with the procedure prescribed in Section 14.3.B
hereof.

 

B.            Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Partners holding a majority of the Partnership
Units (or such other percentage as is expressly required by this Agreement for
the action in question). Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of Partners
holding a majority of the Partnership Units (or such other percentage as is
expressly required by this Agreement). Such consent shall be filed with the
General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.

 

68

--------------------------------------------------------------------------------


 

C.            Each Limited Partner may authorize any Person or Persons to act
for him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date). Every proxy shall be revocable at
the pleasure of the Limited Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Limited Partner executing such proxy.

 

D.            Each meeting of Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such rules
for the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion.  Without limitation, meetings
of Partners may be conducted in the same manner as meetings of the General
Partner’s shareholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s shareholders.

 


ARTICLE 15 GENERAL PROVISIONS


 


SECTION 15.1         ADDRESSES AND NOTICE


 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by fast class United
States mail or by other means of written communication (including by telecopy,
facsimile, or commercial courier service) (i) in the case of a Partner, to such
Partner at the address set forth in the Partner Register (or, if the Partner
Register has not been amended to reflect the address of any such Partner, the
Partner Schedule with respect to such Partner) or such other address of which
the Partner shall notify the General Partner in writing and (ii) in the case of
an Assignee, to the address of which such Assignee shall notify the General
Partner in writing.

 


SECTION 15.2         TITLES AND CAPTIONS


 

All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” or “Sections” are
to Articles and Sections of this Agreement.

 


SECTION 15.3         PRONOUNS AND PLURALS


 

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

69

--------------------------------------------------------------------------------


 


SECTION 15.4         FURTHER ACTION


 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 


SECTION 15.5         BINDING EFFECT


 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 


SECTION 15.6         WAIVER


 

A.            No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

B.            The restrictions, conditions and other limitations on the rights
and benefits of the Limited Partners contained in this Agreement, and the
representations, duties, covenants and other requirements of performance or
notice by the Limited Partners, are for the benefit of the Partnership and,
except for an obligation to pay money to the Partnership, may be waived or
relinquished by the General Partner, in its sole and absolute discretion, on
behalf of the Partnership in one or more instances from time to time and at any
time; provided, however, that any such waiver or relinquishment may not made if
it would have the effect of (i) creating liability for any other Limited
Partner, (ii) causing the Partnership to cease to qualify as a limited
partnership, (iii) reducing the amount of cash otherwise distributable to the
Limited Partners, (iv) resulting in the classification of the Partnership as an
association or publicly traded partnership taxable as a corporation or (v)
violating the Securities Act, the Exchange Act or any state “blue sky” or other
securities laws; provided, further, that any waiver relating to compliance with
the Ownership Limit or other restrictions in the Charter shall be made and shall
be effective only as provided in the Charter.

 


SECTION 15.7         COUNTERPARTS


 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or upon execution of a Partner Schedule.

 


SECTION 15.8         APPLICABLE LAW


 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law. In the event of

 

70

--------------------------------------------------------------------------------


 

a conflict between any provision of this Agreement and any non-mandatory
provision of the Act, the provisions of this Agreement shall control and take
precedence.

 


SECTION 15.9         ENTIRE AGREEMENT


 

This Agreement contains all of the understandings and agreements between and
among the Partners with respect to the subject matter of this Agreement and the
rights, interests and obligations of the Partners with respect to the
Partnership.

 


SECTION 15.10       INVALIDITY OF PROVISIONS


 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 


SECTION 15.11       LIMITATION TO PRESERVE REIT STATUS


 

Notwithstanding anything else in this Agreement, to the extent that the amount
paid, credited, distributed or reimbursed by the Partnership to, for or with
respect to any REIT Partner or its officers, directors, employees or agents,
whether as a reimbursement, fee, expense or indemnity (a “REIT Payment”), would
constitute gross income to the REIT Partner for purposes of Code Section
856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other provision
of this Agreement, the amount of such REIT Payments, as selected by the General
Partner in its discretion from among items of potential distribution,
reimbursement, fees, expenses and indemnities, shall be reduced for any Fiscal
Year so that the REIT Payments, as so reduced, to, for or with respect to such
REIT Partner shall not exceed the lesser of:

 

(a)           an amount equal to the excess, if any, of (i) four and nine-tenths
percent (4.9%) of the REIT Partner’s total gross income (but excluding the
amount of any REIT Payments) for the Fiscal Year that is described in
subsections (A) through (H) of Code Section 856(c)(2) over (ii) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the REIT
Partner from sources other than those described in subsections (A) through (H)
of Code Section 856(c)(2) (but not including the amount of any REIT Payments);
or

 

(b)           an amount equal to the excess, if any, of (i) twenty-four percent
(24%) of the REIT Partner’s total gross income (but excluding the amount of any
REIT Payments) for the Fiscal Year that is described in subsections (A) through
(I) of Code Section 856(c)(3) over (ii) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Partner from sources
other than those described in subsections (A) through (I) of Code Section
856(c)(3) (but not including the amount of any REIT Payments);

 

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (a) and (b) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts shall not adversely affect the REIT Partner’s

 

71

--------------------------------------------------------------------------------


 

ability to qualify as a REIT. To the extent that REIT Payments may not be made
in a Fiscal Year as a consequence of the limitations set forth in this Section
15.11, such REIT Payments shall carry over and shall be treated as arising in
the following Fiscal Year; provided, however, that such amounts shall not carry
over for more than five years, and, if not paid within such five year period,
shall expire; provided further, that (i) as REIT Payments are made, such
payments shall be applied first to carry over amounts outstanding, if any, and
(ii) with respect to carry over amounts for more than one Fiscal Year, such
payments shall be applied to the earliest Fiscal Year first.  The purpose of the
limitations contained in this Section 15.11 is to prevent any REIT Partner from
failing to qualify as a REIT under the Code by reason of such REIT Partner’s
share of items, including distributions, reimbursements, fees, expenses or
indemnities, receivable directly or indirectly from the Partnership, and this
Section 15.11 shall be interpreted and applied to effectuate such purpose.

 


SECTION 15.12       NO PARTITION


 

No Partner nor any successor-in-interest to a Partner shall have the right while
this Agreement remains in effect to have any property of the Partnership
partitioned, or to file a complaint or institute to any proceeding at law or in
equity to have such property of the Partnership partitioned, and each Partner,
on behalf of itself and its successors and assigns hereby waives any such right.
It is the intention of the Partners that the rights of the parties hereto and
their successors-in-interest to Partnership property, as among themselves, shall
be governed by the terms of this Agreement, and that the rights of the Partners
and their successors-in-interest shall be subject to the limitations and
restrictions as set forth in this Agreement.

 


SECTION 15.13       NO THIRD-PARTY RIGHTS CREATED HEREBY


 

The provisions of this Agreement are solely for the purpose of defining the
interests of the Partners, inter se; and no other person, firm or entity (i.e.,
a party who is not a signatory hereto or a permitted successor to such signatory
hereto) shall have any right, power, title or interest by way of subrogation or
otherwise, in and to the rights, powers, title and provisions of this
Agreement.  No creditor or other third party having dealings with the
Partnership shall have the right to enforce the right or obligation of any
Partner to make Capital Contributions or loans to the Partnership or to pursue
any other right or remedy hereunder or at law or in equity. None of the rights
or obligations of the Partners herein set forth to make Capital Contributions or
loans to the Partnership shall be deemed an asset of the Partnership for any
purpose by any creditor or other third party; nor may any such rights or
obligations be sold, transferred or assigned by the Partnership or pledged or
encumbered by the Partnership to secure any debt or other obligation of the
Partnership or any of the Partners.

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner and the Limited Partners have adopted
this Agreement as of the date first written above.

 

 

 

GENERAL PARTNER:

 

 

 

NEW PLAN DRP TRUST

 

 

 

 

 

 

 

By:

/s/ Steven F. Siegel

 

 

Name:

Steven F. Siegel

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

 

 

 

 

By:

  /s/ Steven F. Siegel

 

 

 

Steven F. Siegel, Executive Vice President and General

 

 

Counsel, New Plan DRP Trust, General Partner

 

 

Attorney-in-Fact for the Limited Partners

 

73

--------------------------------------------------------------------------------


 


EXHIBIT A
NOTICE OF REDEMPTION

 

--------------------------------------------------------------------------------


 

NOTICE OF REDEMPTION

 

To:                              New Plan DRP Trust, c/o New Plan Excel Realty
Trust, Inc.
1120 Avenue of the Americas, 12th Floor
New York, NY  10036

 

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption                        Partnership Units in Excel Realty Partners,
L.P. in accordance with the terms of the Amended and Restated Agreement of
Limited Partnership of Excel Realty Partners, L.P., dated as of
                            , 2003, as amended (the “Agreement”), and the
Redemption rights referred to therein.  The undersigned Limited Partner or
Assignee:

 

(a)           undertakes (i) to surrender such Partnership Units and any
certificate therefor at the closing of the Redemption and (ii) to furnish to the
General Partner, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 8.6.G of the Agreement;

 

(b)           directs that the certified check representing the Cash Amount
deliverable upon the closing of such Redemption be delivered to the address
specified below;

 

(c)           represents, warrants, certifies and agrees that:

 

(1) the undersigned Limited Partner or Assignee is a Qualifying Party,

 

(2) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, good, marketable and unencumbered title to such
Partnership Units, free and clear of the rights or interests of any other person
or entity,

 

(3) the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, the full right, power and authority to tender and
surrender such Partnership Units as provided herein, and

 

(4) the undersigned Limited Partner or Assignee has obtained the consent or
approval of all persons and entities, if any, having the right to consent to or
approve such tender and surrender; and

 

(d)           acknowledges that he will continue to own such Partnership Units
until and unless either (1) such Partnership Units are acquired by the General

 

--------------------------------------------------------------------------------


 

Partner pursuant to Section 8.6.B of the Agreement or (2) such Redemption
transaction closes.

 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

 

Dated:

 

 

 

 

 

 

 

 

Name of Limited Partner
or Assignee:

 

 

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)    (Zip Code)

 

 

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

 

 

 

Issue Check Payable to:

 

 

 

 

 

Please insert social security or identifying number:

 

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1  DEFINED TERMS

ARTICLE 2  ORGANIZATIONAL MATTERS

Section 2.1

Organization

Section 2.2

Name

Section 2.3

Registered Office and Agent; Principal Office

Section 2.4

Power of Attorney

Section 2.5

Term

ARTICLE 3  PURPOSE

Section 3.1

Purpose and Business

Section 3.2

Powers

Section 3.3

Partnership Only for Purposes Specified

Section 3.4

Representations and Warranties by the Limited Partners

ARTICLE 4  CAPITAL CONTRIBUTIONS

Section 4.1

Capital Contributions of the Initial Partners

Section 4.2

Additional Limited Partners

Section 4.3

Loans by Third Parties

Section 4.4

Additional Funding and Capital Contributions

Section 4.5

No Interest; No Return

ARTICLE 5  DISTRIBUTIONS

Section 5.1

Requirement and Characterization of Distributions

Section 5.2

Distributions in Kind

Section 5.3

Amounts Withheld

Section 5.4

Distributions Upon Liquidation

Section 5.5

Restricted Distributions

ARTICLE 6  ALLOCATIONS

Section 6.1

Timing and Amount of Allocations of Net Income and Net Loss

Section 6.2

General Allocations

Section 6.3

Additional Allocation Provisions

Section 6.4

Tax Allocations

Section 6.5

Other Provisions

ARTICLE 7  MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1

Management

Section 7.2

Certificate of Limited Partnership

Section 7.3

Restrictions on General Partner’s Authority

Section 7.4

Reimbursement of the General Partner

Section 7.5

Other Business of General Partner and Its Affiliates

Section 7.6

Contracts with Affiliates

Section 7.7

Indemnification

Section 7.8

Liability of the General Partner

Section 7.9

Other Matters Concerning the General Partner

 

i

--------------------------------------------------------------------------------


 

Section 7.10

Title to Partnership Assets

Section 7.11

Reliance by Third Parties

Section 7.12

Continuing Obligations of New Plan

ARTICLE 8  RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1

Limitation of Liability

Section 8.2

Management of Business

Section 8.3

Outside Activities of Limited Partners

Section 8.4

Return of Capital

Section 8.5

Rights of Limited Partners Relating to the Partnership

Section 8.6

Redemption Rights of Qualifying Parties

Section 8.7

Partnership Right to Call Limited Partner Interests

Section 8.8

Other Redemptions

ARTICLE 9  BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1

Records and Accounting

Section 9.2

Fiscal Year

Section 9.3

Reports

ARTICLE 10  TAX MATTERS

Section 10.1

Preparation of Tax Returns

Section 10.2

Tax Elections

Section 10.3

Tax Matters Partner

Section 10.4

Withholding

ARTICLE 11  TRANSFERS AND WITHDRAWALS

Section 11.1

Transfer

Section 11.2

Transfer of General Partner’s Partnership Interest

Section 11.3

Limited Partners’ Rights to Transfer

Section 11.4

Substituted Limited Partners

Section 11.5

Assignees

Section 11.6

General Provisions

ARTICLE 12  ADMISSION OF PARTNERS

Section 12.1

Admission of Successor General Partner

Section 12.2

Admission of Additional Limited Partners

Section 12.3

Amendment of Agreement and Certificate of Limited Partnership

Section 12.4

Limit on Number of Partners

ARTICLE 13  DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1

Dissolution

Section 13.2

Winding Up

Section 13.3

Deemed Distribution and Recontribution

Section 13.4

Rights of Limited Partners

Section 13.5

Notice of Dissolution

Section 13.6

Cancellation of Certificate of Limited Partnership

Section 13.7

Reasonable Time for Winding-Up

ARTICLE 14  PROCEDURES FOR ACTIONS AND CONSENTS  OF PARTNERS; AMENDMENTS;
MEETINGS

Section 14.1

Procedures for Actions and Consents of Partners

Section 14.2

Amendments

 

ii

--------------------------------------------------------------------------------


 

Section 14.3

Meetings of the Partners

ARTICLE 15 GENERAL PROVISIONS

Section 15.1

Addresses and Notice

Section 15.2

Titles and Captions

Section 15.3

Pronouns and Plurals

Section 15.4

Further Action

Section 15.5

Binding Effect

Section 15.6

Waiver

Section 15.7

Counterparts

Section 15.8

Applicable Law

Section 15.9

Entire Agreement

Section 15.10

Invalidity of Provisions

Section 15.11

Limitation to Preserve REIT Status

Section 15.12

No Partition

Section 15.13

No Third-Party Rights Created Hereby

 

 

 

 

EXHIBIT A  Notice of Redemption

 

iii

--------------------------------------------------------------------------------